FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case    1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page  1 of 39
                                                                         RECEIVED   NYSCEF: 08/29/2019




                                                                                      DOC ID
                 DESCRIPTION OF THE PROPERTY
                      I give MERS rightsin the Paperty desctbedin (A) through(G) below:
                 (A) The Propertywhich is locatedat
                 5910 TYNDALL AVENUE                                                                         (Sueeil
                 BRONX                                                       [Ciry,'rbwn
                                                                                       crVillage),New York
                 10471           (2ipcodel.This Propertyis in BRONX                                        County.
                 It hasthe following legal description:
                 As per legal description             attact' ad hereto and made a part hereof , Being
                 the eame preraises conveyed to t he mortgagor (s) herein by deed from Diana
                 McGonne11, dated 12/17/97              recoided  2/18/98   in Reel 1530 page 104 .




                 (B) All buildings andother ingwar=ms th a are tocatedon the Paperty describedin subsection(A) of this
                 section;
                 (C) All rights in other property thall haveas ywnerof the Ptoperty describedin subsection(A) of this section.
                                                                                         Property•,"
                 Theserights are known as"casementsand ap nutenancesattachedto the
                 (D)  All rights that I have in the land which lies in the streetsor toads in fmut of, or next to, the Property
                 describedin subsection(A) of this sectioit;
                 (E) All fixtmes that arenow or in the futute will be on the Paperty describedin subsections(A) and (B) of
                 this section;
                 (F) All of the rights and property describedh subsections(B) thmugh (B) of this sectionthat I acquirein the
                 future; and
                 (G) All replacementsof or additions sothe Wperty describedin subsections(B) through (P) of this section
                 and all InsuranceProceedsfor loss or damag) to, andall MiscellaneousProceedsof the Property describedin
                 subsections(A) through (F) of this section.

                 BORROWER'S RIGHT TO MORTGA( E THE PROPERTY AND BORROWER'S OBLIGATION
                 TO DEPEND OWNERSHIP OF THE PRi )PERTY
                      I pmmise that: (A) I lawfully own the superty; (B) I havethe right to mortgage,grant and convey the
                 Propertyto Lender; and (C) thereareno ountanding claims or chargesagainstthe Property,except for those
                 which areof public record.
                      I give a generalwarranty of title to 1, nder. This meansthat I will be fully responsiblefor any losses
                 which 1.endersuffers becausesomeoneod tr than myself has some of the rights in the Property which I
                 promise that I have.I promise that I will d ifend my ownership of the Property against any claims of such
                 rights.
                 PLAIN LANGUAGE SECURITY INSTR JMENT
                      This Security Instrument contains pr>mises and agreementsthat are used in reaf property security
                 in±=::e     all over the country. k alsocom des other protnisesandagreementsthat vary in different partsof
                                                                             language."
                 thecountry, My promisesandagreementsar statedin "plain

                 COVENANTS
                      I promiseandI agreewith Lenderasfe lows:
                      L Borrower's Promise to Pay. I will pay to Lenderon tirne principal and interestdue under the Note
                 and any prepayment,fate chargesand otht r amountsdue under the Note. I will also pay at1amounts for
                 EscrowItemsunderSection3 of thisSecurit f Instrument
                      Paymentsdue under the Note and this 3ccurity Instrumentshall be madein 0.S. currency.If any of my
                 payments by check or oGter payment ins; ument is retumed to Iznder unpaid, Iznder may require my
                 paymentbemadeby: (a) cash: (b) money o der; (c) certified check, bank check, treasurer'scheckor cashier's
                 check,drawn upon an institution whosedep stitsareinsuredby a federalagency,instrumentality,or entity; or
                 (d)Electronic FundsTransfer.
                      Paymentsare deemedreceived by Is nder when received at the location required in the Note, or at
                 anotherlocation designatedby Lander und ir Section 15 of this Security Instrument Lender may retum or
                 accept any paymentor partial paymentif it is for an amountthat is lessthan the arnountthat is then due. If
                 lander acceptsa lesserpayment,Lender m y refuseto accepta lesserpaymentthat I may makein the futme
                 and doesnot waive any of its rights. land r is not obligatedto apply such lesserpaymentswhen it accepts
                 such payments.If interest on principa} ac rues as if all Periodic Paymemshad been paid when due, then
                 Iznder need not pay interest on unopplitd funds. Lender may hold such unapplied funds until I make
                 paymentsto bring the Izan currenL If I d( not do so within a reasonabicperiod of time, Lender will either




                      .aA(NYHomos) CHI.(ca a)                      Page3of13                                    Form30331/01




                                                                         49 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                  INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case   1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page  2 of 39
                                                                        RECEIVED   NYSCEF: 08/29/2019




                                                        BELLE     nBSTRACT          CORP.


                                                  Title No


                                                              SCHEDULE              A

                            ALL that certain plot, piece or         cel of lag situate, lying and being in the Borough
                            and County of Bronx, City             ; tate of New York, more particularly bounded and
                            described as follows:

                            BEGINNING at a point on the Insterly side of Tyndall Avenue, distant 125 feet
             I              Northerly frorn the corner formed by the intenection of the Easterly side of Tyndall
                            Street with the Northerly side of We t 259th Street;

                            THENCE Northerly along the Easte-1 side of Tyndall Avenue, 30 feet;

                            THENCE Easterly parallel with the 1ortherly side of West 259th Street, 95 feet;

                            THENCE Southerly parallel with the Easterly side of TyndaU Avenue, 30 feet;

                            T1IENCE Westert            el with tb Northerly side of West 259th Street, 95 feet to the
                            point or place of B    INNING.

                            SUBJECT to a driveway easemer or right of way for                   and private motor
                            vehicles over the most Southerly four feet of the              bereinabove described.
                            Together with the benefits of    a * riveway  essenmat               and private motor
                            vehicles over the most Northerly fou feet of the premises joining co the South.




                                   The policy to be issued un or this report will Insurethe title to such buildings and
                     FOR           !=p:=--:;nts erecteden the remiseswhich by low constiture reel property.
                  :ONVEYANCING
                     ONLY          TOGETHERwith all the right, Mlsand interest of the party of the first part, of, in and to
                                   the land lying in the street in rent of end edjoining sold promises.



         I




                                                                 50 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case     1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page  3 of 39
                                                                          RECEIVED   NYSCEF: 08/29/2019




                                                                                       Doc I D # •
                 apply suchfunds or return them to me.In the eventof foreclosure,any unappliedfunds will be applied to the
                                                                                                                   havenow or
                 outstandingprincipal balanceimmediately pr Drto foreclosure.No offset or claim which I might
                 in the fumre againstT.anderwill relieve me from making paymentsdue under the Note and this Security
                 Instrumentor keeping all of my other promino and agreementssecuredby this SecurityInstrument.
                       2. Application of Barrower's Payme its and Insurance Proceeds. Unless Applicable Law or this
                 Section 2 requiresotherwise,Iander will at ply eachof my paymentsthat Lender acceptsin the following
                 order:
                 Pirst, to pay interestdue underthe Note;
                 Next, to pay principal dueunder theNotet and
                 Next, to pay the amountsdueIznder underS ction 3 of this Security Instrument.
                 Suchpaymentswill be appliedto eachPeriodcPhyment in the order in which it becarnedue.
                 Any remaining amountswill be appliedasfchows:
                 Pirst, to pay any Inte charges;
                 Next, to payany other amountsdueunder thi SecurityInstrument;and
                 Next, to reducetheprincipal balanceof the N Me,
                       If Lender receivesa paymentfrom me hr a late Periodic Paymentwhich includesa sufficient amountto
                 pay any late chargedue, the payrnentmay bc appliedto theIntePeriodicPaymentand the latecharge.If more
                 thanone Periodic Paymentis due, Lander m ty apply any paymentreceivedfrom ine: Pirst, to the repayment
                 of thePeriodicPaymentsthat are due if, and to the extent that, eachpaymentcanbe paid in full; Next, to the
                 extent that any excessexists after the pay nent is applied to the full payment of one or more Periodic
                 Payments,suchexcessmay be appliedto any late chargesdue.
                       Volumary prepaymentswill be applic1 as follows: Pirst, to any prepaymentcharges; and Next, as
                 describedin the Note,
                        Any application of payrnents,Insuranc>Proceeds,or MiscellaneousProceedsto principal due under the
                 Note will not extend or postponethe due Itate of the Periodic Paymentsor change the amount of those
                 payments.
                        3. Monthly Payments For Taxes And insurrance,
                        (a) Borrower's ObBgations.
                       J will pay to f.4nder all amountsnecer ary to pay for taxes,assessments,   watercharges,sewerrentsand
                 other similar charges,ground leaseholdpaymentsor rents (if any), hazardor property insurancecovering the
                 Property,flood insurance(if any), and any equired Mortgage Insurance,or a Loss Reserveas describedin
                  Section 10 in the place of Mortgage Insuratce.Each PeriodicPaymentwill include an amountto be applied
                                                                                  Items:"
                  towardpaymentof the following items whic arecalled"Escrow
                        (1) The  taxes,assessinents,water char  es, sewerrents andother  similar charges,on the Property which
                        underApplicable Law may be superiotto this Security Instrurnentas a Lien on theProperty. Any claim,
                        demandor chargethat is madeagainst propertybecauseanobligation hasnot beenfulfilled is known as
                          "Lien;"
                        a
                        (2) The leaseholdpaymentsor groundunts onthe Property(if any);
                        (3) The premium for any and all it surancerequired by Iander under Section 5 of this Security
                       Instrument;
                        (4) The premium for MortgageInsuran*(if any);
                        (5) The amountI may be requiredto p ty Lander underSection 10of this Security Insuument insteadof
                        thepaymentof the premium for Mortg¿geInsurance(if any)t and
                       (6) If requiredby Leader, the amountf r any Community AssociadonDues,Fees,andAssessments,
                        After signing the Note, or at any tim during its term, Lender may include theseamountsas Escrow
                 Items.'Ihe rnonthly paymentI will make ft r Escrow Items will be basedon Iander's estimateof the annual
                 amountrequired.
                       I will pay all of theseamountsto land r unlesslander tells me, in writing, thatI do not haveto do so, or
                 unlessApplicable Law requires otherwise. I will malcethesepaymentson the same day that my Periodic
                 Paymentsof principal and interestaredueu dertheNote.
                        The amountsthat I pay to Lenderfor I scrowItemsunder this Section3 will he called "Escrow Funds." I
                 will pay Iander the Escrow Fundsfor Escr w Items unlessLender waives my obligation to pay the Escrow
                 Fundsfor any or all Escrew Items.Lendern ay waive my obligation to pay to LenderEscrowPundsfor any or
                 all I!scrow Items at any time. Any such w liver must be in writing, In the event of such waiver, I will pay
                 direcdy, whenand where payable,the amouus due for any EscrowItemsfor which paymentof EscrowPunds
                 has beca waived by lander and, if landr requires, will promptly send to Lender receipts showing such
                 paymentwithin such time period asIander nay require.My obligation to makesuchpaymentsandto provide
                 receiptswill be consideredto be a promise ad agreementcontainedin this SecurityInstrurnent,asthe phrase
                                  agreements"
                 "promisesand                  is usedin Sectim 9 of this Security Instrurnent.If I am obligated to pay Escrow
                 Items directly, pursuantto a waiver, andI ft it to pay theamountdue for an EscrowItem, Lender may pay that
                 amountand I will then be obligated under Section9 of this Security Instrumentto repay to Iander, [4nder
                 rnay revokethe waiver asto any or all Escrm Items at any time by a noticegiven in accordancewith Section
                  15 of this Security Instrument and, upon the revocation, I will pay to Leader all Escrow Funds, and in
                 amounts,Ihatare thenrequiredunderthis S stion 3,




                       6AjNY)(eseB)     oHL (0a/0s)                Page
                                                                      4 of1a                                    FormsuS3Uoi




                                                                         51 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                    INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case   1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page  4 of 39
                                                                        RECEIVED   NYSCEF: 08/29/2019




                                                                                                    DOCID I t
                                 I promiseto promptlysendsoIander mynoticesthatI receiveof EscrowItem amountsto bepaid.
                            Lenderwill estimatefrom time In time the anotmtof Esc:owFundsI wiB haveto pay by usingexisting
                            assessments  andbills andreasonable   enemate,   of theamountIwUIhave10payfor EscrowItemsin thefuture,
                           unlessApplicableLawrequiresLendertouseanother            methodfor detenniningtheamoistI amtopay.
                                 Landermay,at any time, collectandh dd EscrowFundsin anamountsufficientto permitLanderto
                            applytheEscrowFundsatthetimespecifiedederRESPA.ApplicableLawputslimitsonthetotalamountof
                            EscrowFundsLendercanat anytimecollectandhold.'lhis totalamountcannotbemorethanthemaximum
                            amounta lendercouldrequireunderRESPAJfthereisanotherApplicableI.awghatimposes                     a lowertimiton
                            thetotalamoumof EscrowFunds1.ender        can tolIcetandhold.IAnderwill belimitedtotheloweramount
                                 (b) Lender'sObHgations.
                                 Lenderwill keeptheEscrowFundsin a avingsor bankinginstitutionwhichhasitsdepositsinsuredby a
                            federalagency,instrumentality,  or entity,or n anyFederalHomeLoanBank.If I.enderis sucha savingsor
                            bankinginstlanion,Iander mayholdtheEscowFonds.Lenderwin usetheEscrowFundsto paytheEscrow
                            ItemsnolaterthanthetimeallowedunderR ISPAor otherApplicableLaw,Lenderwill giveto me,without
                            charges,anannualaccounting   of theEscrow1unds.Thataccounting           will showall additionsto anddeductions
                            fromtheEscrowFandsandthereasonforeati deduction,
                                 Lendermaynotchargemefor holdingt r keepingtheEscrowFunds,for usingtheEscrewFundsto pay
                            EscrowItems,for makinga yearlyanalysisc my paymentof Esc-row              Pundsor for receiving,or for verifying
                            andtotalingassessments     andbills. HowevetIander may chargemefor theseservicesif Lenderpaysme
                            interestontheEscrowFundsandif ApplicabeLawpermitsLanderto makesuchacharge.Lenderwill notbe
                            icquiredto pay me any interestor eamingson theEscrewFundsunlesscither(1) Iander andI agreein
                            writing thatLanderwill pay intereston theEscrewPands,or (2) ApplicableLaw requiresLenderto pay
                            imerestontheEscrowFunds.
                                 (c) A4uatmentsto theEscrowFoods,
                                 UnderApplicableLaw,thereis alimit mtheamountof EscrowFundaIandermayhold.If theamount
                            of EacrowPundaheld by Iandereaceeda        thi limit, thentherewill beanexcessamountandRESPArequires
                            I.anderto accounttomein a specialmannert )r theexcess         amountofEscrowFunds.
                                 If, at anytime,I.enderhasnot receiveE       enoughEscmwFundstomalrethepayments               of EscrowItems
                            whenthepayments     aredue,Leadermaytell ne in wridngthatanadditionalamountis necessary.              I will payto
                            Lenderwhateveradditionalamountis necentsy to paytheEscrowItemswhenthepayments                      aredue,but the
                            numberof payments    will notbemorethant2
                                 WhenI havepaidall of theSumsSecurd, Ianderwill prompdyrefundtomeanyEscrowFundsthatare
                            thenbeingheldby Iznder.
                                 4.Borrower'sObligationto Pay Chatges,AssesrnentsAnd Claims.I will payall taxes,assessments,
                            watercharges,   sewerrentsandothersimilar barges,andanyothercharges            andfinesthatmaybeimposedon
                            thePropertyandthatmaybesuperiorm thl! SecurityInstrumenL              I win alsomakegroundrentsor payments
                            dueundermy leaseif I ama tenanton thePr spertyandCommunityAssociation               Dues,Fees,andAssessments
                            (if any) dueon theProperty.If theseitern areEscrowItems,I will do this by makingthepaymentsas
                            described in Section3 of this SecurityInstrtnent.In thisSecurityInstmrnent,        theword "Person"meansany
                            individual,organization, governmental   authoity or otherparty.
                                 I will promptlypay or satisfy all Lic is againstthe Propertythat may be superiorto this Security
                           InstrumentHowever,thisSecurityInstmmett doesnotrequiremegosatisfya superiorLienif: (a)I agree,in
                            writing,10pay theobligationwhichgaverits to thesuperiorLien andLenderapprovestheway in whichI
                           agreeto paythatobligation,butonly so longasI amperformingsuchagreement;               (b) in goodfaith.I argueor
                            defendagainstthesuperiorLien in a lawsuitlo thatin Lender'sopinion,duringthelawsuit,thesuperiorLien
                           may   not be            b ut
                                         enforced, only     until thelamuit           o r
                                                                                ends; (c)     I securefromthe   holderof  thatotherLion an
                           agreement,   approvedin writingbyIander,thattheLienof thisSecurityInstrument           is superiortotheLienheld
                            by thatPerson.If Ianderdeterraines     thaianJ partof thePropertyla subjectto a superiorLien, Landermay
                           giveBorrowera noticeidentifyingthesuperiarLien.Within 10daysof thedateon whichthenoticeis given,
                           BonowershallpayorsatisfythesuperiorLlet or takeoneormoreof theactionsmentioned                  in thisSection4.
                                 Lenderalsomayrequiremeto payaon-time chargeforanindependent                 scalestatetax reportingservice
                           usedby Londerin connectionwith thetoan unlessApplicableLawdoesnotperrnitLenderto makesucha
                           charge.
                                 5. Borrower'sObligationto M•5•s•I= HazardInsuranceor PropertyInsurance.I will obtainhazard
                           or propertyinsuranceto coverall buildingsandotherimprovements              thatnoware,or in thefmurewill be,
                           locaredontheProperty.'Ihe insurance      will c swerlossor damage     causedby fire, hazards normallycoveredby
                            "Extended  Coverage"  hazardinsurancepolieles,andany ogherhazardsfor whichLenderrequirescoverage,
                           including.butnotlimitedto carthquakes      andGoods.'theinsurance       will bein theamounts(including,butnot
                           limitedto,deductiblelevels)andfor theperadsof limerequiredby Lander.WhatLenderrequiresunderthe
                           lastsentence   canchangeduringthetermof neIoan. I maychoosetheinsurance               company,but my choiceis
                           subjectto Lander'sright to disapprove,Leider may not disapprove             my choiceunlessthe disapprovalis
                           reasonable.   Lendermay requirerne lo psf either (a) a one-timechargefor flood zonedetermination,
                           certificationand trackingservices,or (b) a one-timechargefor floodzonedetermination               andcertification
                           services  andsubsequent   chargescachtimerenappings       or similarchanges   occurwhichreasonably     mightaffect
                                                         or
                            thefloodzonedetermination certlDcation.        If I disagree w iththefloodzone  determination,mayrequestthe
                                                                                                                            I
                            FederalEmergency    Management    Agencytc reviewthe Iloodzonedelermination            andI promiseto payany
                            feescharged  by theFederalEmergency      Man.gement     Agencyfor itsreview.
                                 If J fail to maintainany of the inaurace coveragesdescribedabove,Landermay obtaininsurance
                            coverage, atLander'soptionandmy capest Landeris undernoobligationto purchase                anyparticulartypeor


                                     (0sn8]
                                -8A(NY)            CHL(o8705)                 Page
                                                                                 5qH3                                      Form3033U01




                                                                        52 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case   1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page  5 of 39
                                                                        RECEIVED   NYSCEF: 08/29/2019




                                                                                           DOC ID 1:
                   amountof coverage.Therefore, anch cow-rage will cover Iander, but might or might not protect me, my
                   equity in the Paperty, or the contentsof tb Paperty, againstany risk, hazardor liability and might provide
                   greateror lessercoveragethan waspmvion ly in effect. I acknowledgethat the costof theinsurancecoverage
                   so obtained might significantly exceed 1 e cost of insurance that I could have obtained. Any amounts
                  dinbursedby lander underthis Section5 v. 11becomemy additionaldebtneeuredby this Security Instrument.
                  Dese amountswill bearinterestat the Inteust ratesetforth in theNote from thedateof disbutnementandwill
                   bepayablewith suchintereakuponnotice ( am lander to me requestingpayment.
                         All of the insurancepolicies and renurals of thosepolicies will include what is known as a "Standani
                               Clause"
                   Mortgage             to protectLender and v. 11nameLender as mortgageeand/or as an additional loss payee.
                  'Ihe forrn of all policies and renewalawil be acceptabicto Lender. Iander will have the right to hold the
                  policiesand renewalcertiGcates.If Iander equires,I will prompdy give Lenderall receiptsof paid premiums
                  andrenewalnoticesthatI seceive.
                         If I obtain any form of insurance¢average. not otherwise required by Iander, for damage to, or
                  destructionof, the Property, such policy til include a StandardMortgageClauseand will nameIander as
                  mortgageeand/orasanadditionalloss paye-.
                         If thereis a lossor damageto the Prol 3rty, I will promptly notify the insurancecompanyandLender.1fI
                  donot promptly prove to theinsurancecoin ìany that theIossor damageoccurred,thenLender may do so.
                         he amount paid by the insurancec 4npany for loss or damageto the Property is called "Insurance
                  Proceeds."Unless Iander and I otherwis agree in
                                                                            writing, any Irnurance Proceeds,whether or not the
                  underlyinginsumncewasrequiredby Land r, will beusedto repairor to restorethedamagedPropertyunless:
                  (a) it is not economically feasibleto rnake w repairsor restoration;(b) the useof the InsuranceProceedsfor
                  thatpurposewould lessenthe protectiongi en to Iander by this SecurityInstnnnent;or (c) Lender andI have
                  agreedin writing not to use the InsuranceProceedsfor that purpose.During the period that any repairsor
                  restorationsare being made, Lender may nold any InsuranceProceedsuntil it has had an opportunity to
                  inspectthe Property to verify that the repal work hasbeencompletedto Lender'ssatisfaction.However, this
                  inspectionwill be done promptly. Iander may make paymentsfor the repairsand restorationsin a single
                  paymentor in a seriesof progresspayment as the work is completed.UnlessIander andI agreeotherwisein
                  writing or unlessApplicabic Law requiresc herwise,Lenderis not requiredto pay ine any interestor earnings
                  on the InsuranceProceeds.I will pay for a y public adjustersor other third partiesthat I hire, and their fees
                  will not be paid out of theInsuranceProe Is. If therepair or restorationis not econornicallyfeasibleor if it
                  would lessenLender'sprotection under thi Security Instrument,then the InsuranceProceedswill be usedto
                  reducethe amount that I owe to Lender t nder this Security Instrument.Such InsuranceProceedswill be
                  appliedin the order providedfor in Section2. If any of the InsuranceProceedsremainafter the amountthatI
                  owe to Lenderhasbeenpaid in full the rem ining InsuranceProceedswin bepaid to me.
                        If I abandonthc Property,Lender inay file, negotiateand setdeany availableinsuranceclaim andtplated
                 matters.If I do not answer, within 30 dan a notice from Lender stating that the insurancecompany has
                 offered to settle a clairn, Lender may nego.iateand settle the claim. The 30-day period will begin when rhe
                  noticeis given. In either event, or if Lender jcquiresthe PropertyunderSection22 of this Security Instrument
                  or otherwise,J give Lender rny rights to a y InsuranceProceedsin an arnountnot greaterthan the amounts
                  unpaidunderthe Note and this Security Ins rument I alsogive Lender any otherof my rights (other than the
                  right to any refund of unearnedpremiurnsd atI paid) underatl insurancepolicies covering theProperty,if the
                 rightsareapplicableto thecoverageof the I zopesty.T.4ndermay usethe InsuranceProceedseither to repairor
                 restorethe Property or to pay amountsunpr d under theNote or this SecurityInstrument,whetheror not then
                 due.
                        6. Borrower's Obligadons to Occupy The Property. I will occupy the Propertyandusethe Properly as
                 my principal residencewithin 60 days aiW I sign this Security Instrument.I will cominue to occupy the
                 Propertyand to usethe Property asmy prim pal residencefor at leastoneyear,The one-yearperiodwill begin
                 whenI Iirst occupy the Property.However, will not haveto occupy the Propertyandusethe Property as my
                 principal residencewithin the time framesE4forth aboveif Lender agreesin writing that I do not have to do
                 so.Lender rnay not refuseto agreeunlessd: :refusalis reasonable.I alsowill not haveto occupy the Property
                 and use the Property as my principal re idence within the time frames set forth above if extenuating
                 circumma         exist which arebeyond my cc uroL
                        7. Borrower's Obligations to MahCata And Protect "Ite Property And to FulflE Any Lease
                 Obligations.
                        (a) Maintenance and Protection of th Property.
                        I will not destroy, damageor hann the *roperty,andI will not allow the Propertytodeteriorate.Whether
                 or not I am residing in the Property,I will eep the Property in good repairso that it win not deteriorateor
                 decreasein valuedue to its condition. Unler, it is determinedunderSection5 of this Security Instrumentthat
                 repair is not econotnically feasible, I wi I protnptly repair the Property if damaged to avoid further
                 deterioration or· damage. If insuranceor indemnation (as defined in the definition of Miscellaneous
                 Proceeds)proceedsare paid becauseof Iossor datnageto, or Condemnationof, the Property, I will repair or
                 restorethe Propertyonly if lander has telased those ptoceedsfor such purposes.lander may pay for the
                 repairsand restorationout of proceedsin a ingle paymentor in a seriesof progresspaymentsas the worlc is
                 completed.If the insuranceor Condemnati·n proceedsarenot sufficient to repair or restorethe Property, I
                 promiseto pay for thecompletionof suchre eir or restoradon.




                      -6A(NY)(o508)     CHL(08/05)                Pageaof13                                    Ferm30331/01




                                                                       53 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                  INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case   1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page  6 of 39
                                                                        RECEIVED   NYSCEF: 08/29/2019




                                                                                                   poC ID f
                                 Mortgageinsurersassess    theirtotalriskonall MortgageInsurance      Imrntimeto time.Mortgageinsurers
                           may enterinto agreements      with otherper es to shareor changetheir risk. or to reducelosses.These
                           agreements   arebasedontermsandcondition thataresatisfactory         to thenortgageinsurerandtheedterparty
                           (or parties)to theseagreements.   'Iheseaggecamats    mayrequirethemongageinsurerromakepayments            using
                           anysourceof fundsthatthemortgageinsmr may haveavailable(whichmay incIndeMartgageInsurance
                           premiums).
                                 As a resuhof theseagreements,     landr , any ownerof theNote,anotherinsmer,any remsuter,or any
                           otherentitymayreceive(directlyor indirectE      *)amountsthatcomefromaportionof Borrower'spaymentsfor
                           MortgageInsurance,in exchangefor sharin or changingthemortgageinsurersrist, or reducinglosses.If
                           theseagreements     pmvidethatanaffiliateof andertakesa shareof theinsurer'srisk in exchange          for ashare
                                                                                                              reinsurance."
                           of thepremiums     paidto theinsurer,thearraagerneat    is oftentermed"captive                  li alsoshouldbe
                           understood    that:(a)anyof theseagreements     will notaffectthearmounts   thaiBorrowerhasagreedto pay for
                            MortgageInsurance,    or anyothertermsof th Loan.Theseagreements         will notincreasetheamountBorrower
                           will owefor MortgageInsurance,end theywill not entitleBorrowerto any refund;and (b) any of these
                           agreements    will not affectthe rightsBorrtr cr has- if any - regadingtheMortgageInsuranceunderthe
                           Horneowners     ProtectionAct of 1998or any*secrlaw.Theserightsmayincludetheright (a) to receivecertain
                            disclosures,  (b) to requestand obtaincancJiationof the MortgageInsurance,(c) to havethe Mortgage
                            Insurance  tenninatedautomatically,  and/or( -) to receivea refundof anyMortgageInsurance         premiumsshat
                           werenoteamedatthetimeof suchcancellede or termination.
                                 IL AgreementsAbout MiscellaneousProceedstForfeiture,All Miscellaneous                Proceeds  areassigned
                           toandwill bepaidtoLander.
                                 If thePropertyis damaged,     suchMisccitaneous   Paceedswill beappliedto restorationor repairof the
                           Property,if (a) the restorationor repairis economicallyfeasible,and (b) Leader'ssecuritygiven in this
                           SecurityInstrumentin not lessened.    During achrepairandrestoration       period,Lenderwill havetherightto
                           holdsuchMisce]Ianeous      Pmceeds   antil lan erhashadanopportunityto inspectthePropertyto verify ghat
                           theworkhasbeencompletedto Iande/s sa sfaction.However,theinspectionwill beundertaken                   pmmptly.
                           I.andermaypay for therepairsandrestoratir1 in asingledisburserment        or in aseriesof progresspaymengs     as
                           thework is completed.UnlessI.enderand agreeotherwisein writing or unlessApplicablelaw requires
                           interesttobepaidon suchMiscellaneous         Pruecds,Lenderwill notbesequiredgopay Bortowerany interest
                           or camingson theIdimiiansuusProceeds.         I thesestoration or repairis not economically  feasibleor Iandets
                           securitygivenin this SecurityInstrumentw--nidbe1cssened,         theMiscellaneous     Proceeds will be appliedto
                           theSumsSecured,whetheror not thendue. The excess,if any, will bepaid to rne.SuchMiscellaneous
                           Proceeds   will beappliedin theorderprovidenfor in Section2.
                                 In theevemof a total taking,destructi-n, or lossin valueof theProperty,theMiscellaneous           Proceeds
                           will beappliedto theSumsSecured,      whether3rnotthendue.Theexcess,        if any,will bepaidtome.
                                 In theeventof apartialtaking,destructim,or lossin valueof thePropertyin whichthefair marketvalue
                           of thePropertyimmediatelybeforethepani I taking,destruction,         or lossin valueis equalgoor greaterthan
                           theamountof theSumsSecuredimmediatcI:befatethepartialtaking,destmetion,                or fossin value,theSums
                           Secured   will bereducedby theamountof theMiscellaneous        Paceedsmultipliedby thefollowingfraction:(a)
                           thetotalamountof the SumsSecuredimm diately beforethepenialtaking,destruction,                  or lossin value
                           dividedby (b) thefair marketvalueof thePopertyimmediately           beforethepartialtaking,destruction,   or loss
                           in value.Any balanceshallbepaidto me.
                                 In theeventof apartialtaking,destructfe. or lossin valueof thePropertyin whichthefairmarketvalue
                           of thePropertyirnmediately    beforetheparti I raking,destruction,   or lossin valueis lessthantheamountof
                           the SurnsSecuredinunediatelybeforethe artial taking,destruction,           or lossin value,the Miscellancous
                           Proceeds  will beappliedto theSumsSecuredwhetherornotthesumsarethendue.
                                If I abandontheProperty,or if, afterIf ndersendsinenoticethattheOpposingParty(asdefinedin the
                           nextsentence)    offeredto makeanawardto tdea claimfor damages,            1fail to respondto Lenderwithin30
                           daysafterthedelelander givesnotice,Lenewis authorized           to collectandapplytheMiscellaneous      Proceeds
                           citherto restorationor repairof thePropert or to theSumsSecured,           whetheror not thendue."Opposing
                           Party"meansthethird          thatowes  meMi
                                                   party                   cellaneous Proceeds  or the partyagainst  whomI    havearightof
                           actionin regardtoMiscellaneous     Proceeds.
                                I will be in defaultunderthis Securit Instrumentif any civil or criminalactionor proceedingthat
                           Lenderdetemñnes      couldresultin acourt rul rig (a) thatwouldrequireForfeimreof thePaperty,or (b) that
                           coulddatnage    tande/s interestin theProperuor rightsunderthisSecurityInstrument.         "Forfeiture"is acourt
                           actionto requirethe Propeny,or any part ( the Property,to be givenup. I may correctthe defaultby
                           obtaininga court ruling thatdismissesthec -urt action,if I.anderdetermines         thatthiscourtruling prevents
                           Forfeitureof thePropertyandalsoprevente       s y damagetolander'sinterest     in thePropertyor rightsunderthis
                           SecurityInstrument.If I correctthe defhui, I will havethe right to haveenforcement              of this Security
                           Instrument   discontinued, asprovidedin Sec on 19of thisSecurityInstrument,          evenif Iander hasrequired
                           Immediate    Paymentin Pull (asdefinedin Setion 22).Theproceeds         of anyawardor claimfor damages       that
                           areattributableto thedamageor reductiono Lande/sincrestin thePropertyareassigned,               andwill bepaid,
                           toLender.




                                -5A(NY)
                                     (0sos]       CHL(0afos)                 Page
                                                                                aef13                                     Form3o331/01




                                                                       54 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case   1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page  7 of 39
                                                                        RECEIVED   NYSCEF: 08/29/2019




                                                                                                 DOCID I
                                   All Miscellaneous   Proceeds thatarenot appliedtorestoration or tepairof the
                            theorderpmvidedforin Section2.
                                   11 Continuationof Borrower'sOblig tIonsAndof Leader'sRights,
                                   (a)Borrower'sObligations.
                                   Lendermayallow me,or aPersonwhc lakesovermy rightsandobligations.to delayor to changethe
                             amountof thePeriodicPayments.       Evenif 1.nderdoesthis,however,I will still befully obligatedunderthe
                            NoteandunderthisSecurityInstrument         unist1Iznderagreestosetcase  me,in writing,frommy obligations.
                                  Leadermayallowthosedelaysor chanrcafor meor a Personwhotakesovermy rightsandobligations,
                             even  if Ianderis  requested  notto do me.EvEaif Ianderin sequested  to do so,Lenderwill not berequiredgo
                             (1) bring a lawsuitagainstme or aucha PEnonfor not MfiHing obligationsundertheNoteor underthis
                             SecurityInstrument,or (2) refuseto extendsmefor paymentor otherwisemodify amortizationof theSums
                             Secured.
                                   (b) Iander's Rights.
                                  Evenif Lenderdoesnotexerciseor entm;canyrightof Iznder underthisSecurityInstrurnent             or under
                             ApplicableLaw,Lenderwill still haveall o thoserightsandmayexerciseandenforcethemin thefuture.
                            Evenif: (1) Lenderobtainsinsurance,      paystaea, or paysotherelaims,charges     or LienaagainsttheProperty;
                            (2) Ianderacceptspaymentsfrom third Patons;or (3) Lenderacceptspaymentsin amountslessthanthe
                            arnountthendue,Iander will havethe rig stunderSection22 belowto demandthat 1 rnakeImmediate
                            Paymentin Pullof anyamountsremainingd ·candpayablegoIznder undertheNoteandunderthisSecurity
                            Instrument.
                                   13. Obilgationsof Borrower And of PersonsTaking Over Borrower'sRightsor Obligations,If
                            morethanonePersonsignsthis SecurityInsmmentasBorrower,eachof usis fully obligatedto keepall of
         1                  Bonowersprondnes       andobligationscontaincIin thisSeearityInstrument.    IandermayenforceLender'srights
                            underthisSaeurityInstrument       againsteacho usindividuaRy or againstall ofustogether.Thismeansthatany
                            oneof us mayberequiredto pay all of the1umsSecured.         However,if oneof us doesnot signtheNote:(a)
                            thatPemonis signingthisSecurityInstruinenonly togivethatPerson's         rightsin thePropertytoLenderunder
                            thetermsof thisSecurityInstrument;(b) thatPersonis notpersonally      obligatedlo paytheSumsSecured:      and
                            (c) thatPersonagreesthatfander may agro with theotherBarrowersto delayenforcingany of Iznder's
                            rights,to modify,or makeany accommodat          onswith regardto thelermsof this SecurityInstrumentor the
                            NotewithoutthatPerson's      consent.
                                  Subjectto theprovisionsof Section18- f thisSecurityInstrument.      anyPersonwhotakesovermy rights
                            or obligationsunderfliis SecurityInstrurnentn writing,andis approved     by landerin writing,wit1haveall of
                            my rightsandwill beobligatedto keepall o my pmmises         andaggeements     madein thisSecurityInstument
                            Borrowerwill notbereleased       fromBorrower3obligationsandliabilitiesunderthisSecurityInstrumentunless
                           Lenderagreesto suchreleasein writing. An: Personwhotakesoverlander'srightsor obligationsunderghis
                            SecurityInstrumentwill haveall of Lender'sightsandwill beobligatedto keepall of Lander'splomisesand
                           agreernents    madein thisSecurityInstrument   - xceptaspmvidedunderSection20.
                                  14.Loan Charges.Lenderannychargrmefeesfor servicesperformedin connectionwith my default,
                            for thepurposeof protectinglander'sinteast in dic Propertyandrightsunderthis SecurityInstrument,
                                                            attomeys'
                            including,butnotlimitedto,                fees, mpertyinspectionandvaluationfees,Withregardtootherfees,
                           thefactthatthisSecurityInstrumentdoesnotexpressly        indicatethatIznder maychargeacertainfeedoesnot
                           meanthalLendercannotchargethatfee. L ader maynot chargefeesthatareprohibitedby this Security
                           Instrurnent   or by Applicab1c  Iaw.
                                  If theLoanis subjectto ApplicableLat whichsetsmaximumloancharges,             andthatApplicableLawis
                           finally interpreted  sothattheinterestoraine,loancharges    colleciedor to becollectedin connectionwith the
                           Loanexceedpermittedlimits: (a)anysuchle mchargewill bereducedby theamountnecessary               to reducethe
                           chargeto theperrnittedlimit; and(b) any st asaheadycolicatedfromrnewhichexceeded              permittedlimits
                           will berefundedtome.LendermaychooseK makethisrefundbyreducingtheprincipalowedundertheNote
                           or by makinga directpaymentto Barrower.If a refundreduces         principal,thereductionwill betreatedasa
                           partialprepayment     withoutany prepaymenttharge(evenif a prepayment          chargeis pmvidedfor underthe
                           Note).If I acceptsucha refundthatis paid :heetlyto me.I will waiveany rightto bring a lawsuitagainst
                           Ianderbecause     of theovercharge.
                                  15.NoticesRequiredunderfldsSecurty Instrument All noticesgivenby meorLeaderin connection
                           wilh thisSecurityInstrumentwill bein writit g. Any noticeInmein connection         with thisSecurityInstrument
                           is considered   givento mewhenmailedby flat classmailor whenactuaHydeliveredto my noticeaddress             if
                           sentby otherrneans.Noticeto any one Bo mwerwin be noticeto all BorrowersunlessApplicableLaw
                           egtpn:ssly   requiresotherwise.  Thenoticeaddess   is theaddressof thePropertyunlessI givenoticeto Iander
                           of a differentaddress.   I will prompdynotify anderof my changeof address,      If Lenderspecifiesapacedure
                           for reportingmy changeof address,then will only reporta changeof addressthroughthat specified
                           procedure.    Theremaybe only onedesignatt>noticeaddress      underthis SecurityInstrumentat any onetime.
                           Any noticeto Iander will begiven by delioring it or by mailingit by first classmail to Iznder'saddress
                           statedon thefirstpageof thisSecurityinstru-tentunlessLenderhasgivenmenoticeof anotheraddress.             Any
                           noticein connection    with thisSecurityInstru lentisgivenroLenderwhenit is actuallyreceivedby Iznder.If
                           any noticerequiredby this SecurityInstrurnat is alsorequiredunderApplicableLaw, theApplicableIaw
                           requirernent   will satisfythecorresponding  reedimmentunderthisSecurityInstrument.




                                4A(NY)(osoal      CHL(DaNIs)                Page
                                                                               9of13                                     Form2033UB1




                                                                       55 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                    INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case   1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page  8 of 39
                                                                        RECEIVED   NYSCEF: 08/29/2019




                                                                                                    Doc In t
                                    16,Law That Governsthis Security indruments            Word Usage.This SecurityDetromentis
                             by federalfawandthelaw of NewYorkStaf All rightsandobligationscontainedin thisSecurityInstrument
                             aresubjectto anyrequirements        andlingitaticsof ApplicableLaw.ApplicableIaw mightallowthepartiesto
                             agreeby contractor it mightbe silent,but wehsilencedoesnot meanthatIander andI cannotagreeby
                             contract.Itanytermof thisSecurityInstrum-st orof theNoneconflictswighApplicableLaw,theconflictwill
                             not affectotherprovisionsof this Security(nstrmnent          or sheNotewhichcan operate,or be given effect,
                             withouttheconflictingprovision.'Ihis meaks thattheSecurityInstrumentor theNotewill remainasif the
                             conflictingprovisiondidnotexist
                                   As usedin thisSecurityInstruniem-(a) wordsof themuculinegendermeanandincludecorresponding
                             wordsof thefeminineandneutergenders;           (b wordsin thesingularmean   andincludetheplural,andwordsin
                             thepluralmeanandincludethesingular;am (c) theword"may"givessolediscretionwithoutanyobligation
                             totakeanyaction.
                                   17.Borrower'sCopy.I will begivenc .scopyof theNoteandof thisSecurityinstrument
                                   18.AgreementsaboutLander'sRighs If the PropertyIs Sohler Transferred,Iznder mayrequire
                            Immediate     Paymentin Full of all SumsSected by thisSecurityInstrumentif all or anypartof theProperty,
                            or if anyrightin thePaperty,is soktor tranferredwithoutI.ender'sprior writtenpermission.           If Borroweris
                            notanaturalPersonanda beneficialinterestin Borroweris soldor transferred            withoutIznder'spriorwritten
                            pennission,    I.cnderalsomay requireImmeditePaymentin Fult However,thisoptionshallnotbeexercised
                            by Lenderif suchexerciseis prohibitedby A 9licabicLaw,
                                   If I.£nderrequiresImmediatePaymentaPullunderthisSectica18,Lenderwill givemeanoticewhich
                            statesthisrequirementThenoticewill givemeat least30daysto maketherequiredpayment'Ihe 30-day
                            periodwill beginon thedatethenoticeis gi an m unein themannermquiredby Sectiont5 of this Security
                            Instmment.If 1do not makethe requiredp ymentduringthatpeniod,Lendermay act to enforceits rights
                            underthisSecurityInstrument        withoutgivini.meanytwthernoticeor dernandforpayment
                                   19.Barrower's Right to flave Land r's Enforcementof this Security InstrumentDiscontinued,
                            Evenif I.enderhasrequiredIrnmediatePaynentin Full, I may havethe right to haveenforcement                  of this
                            SecurityInstrument      stopped.I will havethis ightatanytirnebeforethecarliestof; (a) fivedayabeforesaleof
                            thePropertyunderany powerof salegrand by this SeenrityInstnanent;(b) anotherperiodasAppHeable
                            Lawmightspecifyfor thelenninationof my ightto haveenfri                   of theT.man  stopped;or (c) ajudgment
                            hasbeenemeredenforcingthis SecurityIn trumentIn orderto havethis right. 1 will meetthe following
                            conditions:
                                   (a)I paytoLenderthefull amountthat henwouldbedueunderthisSecurityInstrument               andtheNoteas
                                   if ImmediatePaymentin Full hadneverbeenrequired;
                                        I
                                  (b) correct my failure to keepany of my otherpromisesor agreements                  madein this Security
                                  Instmment;
                                        I
                                  (c) pay       all of  lenders   reasonable           in
                                                                               apenses enfomingthis SecurityInstrurnentincluding,for
                                                           attorneys'
                                  example,reasonable                  fees,pr-pertyinspectionandvaluationfees,andotherfeesincurredfor
                                  thepurposeof protectingLender'sinstratin thcPropertyandrightsunderthisSecurityInstrument;              and
                                  (d) I do whateverI.enderreasonably        rejuiresto amurethatIandersinterestin thePropertyandrights
                                  underthis SecurityInstrumentand iny obligationsundertheNoteandunderthis SecurityInstrument
                                  continueunchanged.
                                  LeadermayrequirethatI paythesumsandexpenses              mentioned in (a) through(d) in oneor moreof the
                            followingforms,asselected        by Lender (a)c sh;(b) moneyorder;(c)certifiedcheck,bankcheck,treasurer's
                           checkor cashier'scheckdrawnupon an institutionwhosedepositsare insuredby a federalagency,
                           insuumemality       or entity;or (d) ElecannicIt ±dsTransfer.
                                  If I fulfill all of theconditionsin ghisS·ction19,thenthisSecurityInstrumentwill rernainin full effect
                           asif ImmediatePaymentin I½l1hadneverb en required.IIowever,I will not havetherightto haveLender's
                           enforcement     of thisSecurityInstrtunentdiacatinuedif LenderhasrequiredIrnmediate         Payment  in Full under
                           Section18of this SecurityInstrument.
                                  20.NoteHolder'sRight to Sell theN de or an Inlerestin theNote; Borrower'sRight to Noticeof
                           Changeof LoanServicer;Lender'sandBUrower'sRightto Noticeof Grievance.TheNote,or aninterent
                           in theNote,togetherwith this SecurityInshunent.may besoldoneor moretimes.I mightnotreceiveany
                           priornoticeof thesesales,
                                  The entity thatcollectsthePeriodicPr/mentsandperformsotherinortgageloanservicingobligations
                           undertheNote,thisSecurityinstrument,arp ApplicableLaw is calledthe"LoanServicer."Theremaybea
                           changeof theIoan Servicerasaresultof Ilk saleof theNote.1herealsomay beoneor morechanges                     of the
                           Ioan Servicerunrelatedto a saleof theNot , ApplicableI.awrequiresthatI begivenwrittennoticeof any
                           changeof theLoanServicer,Thenoticewil slatethenameandaddress                  of thenewLoanServicer,andalso
          I.               tell metheaddresstowhichI shouldmakeny payments'Ite noticealsowill containany otherinformation
                           requiredby RESPAor ApplicableIaw. If heNotein soldandthegeafter                   the Ioan is servicedby a Loan
                           Servicerotherthanthepurchaser          of theNote.the mortgage   loanservicingobligationsto mewill rernainwith
                           theI.oanServiceror betransferred         soa ==         ImanServicerandarenotassumed       by theNotepurchaser
                           unlessotherwiseprovidedby theNotepach- ser,




                                 sA(NY)
                                      (ason)       CHL(on/o5)                Page
                                                                                10of13                                     Form30331/01




                                                                        56 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                  INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case   1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page  9 of 39
                                                                        RECEIVED   NYSCEF: 08/29/2019




                                                                                                   DOCID f :
                                   NeitherI norI.andermaycommence,        Jin or bejoinedgoany coustaction(aseitheranindividualparty
                             or thememberof a class)thatarisesfran t1 otherparty'sactionspumnantto thisSecurityInstrurnent           or that
                             allegesthattheotherhasnotfulfilled anyc. its oblignionsunderthisSecurityInstrument,          unlesstheotheris
                             notified(in themannerrequiredunderSecti>115 of thisSecurityInstrument)         of theunfulfilledobligationand
                             givenareasonable    timeperiodto takecorretiveaction.If Applicablelaw providesa timeperiodwhichwill
                             elapsebeforecertainactioncanbe taken,tlu drneperiodwlil heh=me tobereasonable              for purposes of this
                             paragraph.  ne noticeof acceleration    andotportunityto cue givento meunderSection22 andthenoticeof
                              thedemandfor paymentin full givento at underSection22 will be deemedto satisfythenoticeand
                             opportunityto takecorrectiveactionprovisE      es of thisSection20.All rightsunderthisparagraph     aresubject
                              toApplicableLaw,
                                   21,Continuationof Borrower'sObli- ationsto MaintainandProtecttheProperty.Thefederallaws
                             and the laws of New York Statethat r-late to health,safety or environmentalprotectionare called
                             "Environmental   Law."
                                                     Environmental   Lawt lassifiescertainsubstances  astoxicor hazardous.  nere areother
                             substances   that areconsideredhazardous     I ìr purposesof this Section21. Thesesubstances     are gasoline,
                             kerosene,  otherGammable      or toxic petrolean pmducts,toxic pesticidesand herbicides,volatilesolvents,
                             materialscontainingasbestos    or formaldehy   te,andradioactivematerials.ne substances    definedastoxicor
                             hazardous  by Envimnmental    I.aw andthest-stancesconsidered     hazardous for purposes of thisSection21 are
                             called"Hazardous    Substances,"   "Environm.       Cleanup"
                                                                            ital          incIndasany response   action,remedialaction,or
                             removalaction,asdefinedin EnvironmentsLaw,An "Environrnenta)            Condition"meansaconditionthatcan
                             eanse, contributeto, or othetwisetriggeran) avironmental    Cleanup.
                                   I wilt not do anythingaffectingrhe: ropertythatviolanesEnvironmentalLaw, andI will not allow
                             anyoneef:reto doso.I will notcauseor periat Hazardous       Substances to bepresentontheProperty.I will not
                             useor storeHazardous     Substances   on die I-uperty,I alsowill not disposeof Hazardous    Substances  on the
                             Property,orre!caseanyHazardous       SubstanconthePropetty,andI will notallowanyoneelsetodoso.I also
                             will not do, nor allow anyoneelseto do, anythingaffectingthe Propertythat-(a) is in violationof any
                             Environmental   law; (b) creages  anEnvironnsnialCondition;or (c)which,dueto thepresence,       use,or release
                             of aHazardous   Substance,  creates a conditio, thatadversely affectsdicvalueof theProperty,ne promisesin
                             thisparagraph   donot applyto the presence,    use,or storageonthe Propertyof smallquantities    of Hazardous
                             Substances   thatare generallyrecognized    a appropriate  for normalzesidentialuseandmaintenance       of the
                            Paperty(including,butnotlimited10,HazedousSubstances            in consanerproducts),I mayuseor storethese
                             smallquantitieson thePropeny.In additionunlessEnvitonmental          Lawrequiresremovalor otheraction,the
                             bulkfiings,the improvementsand the fixt uns on the Paperty are perminedto containasbestosand
                            asbestos-containing    materialsif the asbe10s and asbestos-containing        materialsare undisturbedand
                            "non-friable"(thatis,not
                                                       easilyenunbledby andpressure),
                                  I will promptlygive I.anderwrinenn Sticeof: (a) any investigation,      claim,demand,lawsuitor other
                            actionby any govemmental       or regulatorya:encyor privatepartyinvolvingthePropertyandanyHazardous
                            Substance   or Environrnental   Law of whic, I haveactualknowledge;(b) any Environmental            Condition,
                            includingbut not Iimited to, any spilling,I aking,discharge,     releaseor threatof releaseof any Hazardous
                            Substance;   and (c) any condidoncausedb dic presence,         useor releaseof a Hazardous    Substance  which
                            adverselyaffectsthevalueof theProperty.If I leam,or any governmental            or regulatoryauthority,or any
                            privateparty,notifiesme that any removalar otherremediationof anyHazardous             Substance  affectingthe
                            Propertyis necessary,   I will promptlygake'I necessary    rernedialaclionsin accordance  with Environmental
                            Iaw.
                                  Nothingin thisSecurityInstrument     cre :csanobligationonLenderfor anEnvironmental       Cleanup.
                           NON-UNIFORMCOVENANTS
                           Ialso prorniseandagreewithLenderasfolicsat
                                22, Lender'sRights If Barrower Fat s to Keep Promisesand Agreements.Exceptas providedin
                           Section18of this SecurityInstrument,lf r Ief theconditionsatatedIn subsections (a),(b) and (c) of this
                           Section22 are met, Lender may regulet that I pay I==•.n=My the entire amountthen remaining
                           unpaidunder the Noteand under this Sarrlty Instrinnent Iander may do this without makingany
                           further demandfor paymentThis requist sentiscaned"hnmediatePsymentin Full."
                                If LanderrequiresImmediatePaymcit in liull, Leadermaybring a lawsaftto takeawayall of uny
                           rentainingrights in the PropertyandhaveOne    Propertysold,At thissaleLenderor anotherPersonmay
                           acquiretheProperty.This is knownas"F reclosureand Sale."In any lawsuitfor Foreclosureand Sale,
                           Leaderwig havethe right fo coBectall eats and disbursements    andadditionalallowancesallowedby
                           ApplicableLawand wiBhavetheright tocddaBreasonable        attorneys'feesto theamountI owe
                                                                                                                       Lender,
                           whichfleesshallbecomepart of theSumsf 3eured.
                                Lender may require IrnmediatePayssentin PuDunderthis Section22 only if an of the following
                           conditionsaremet:
                                (a) I fail to keepany promiseor agrecnentmadein thisSecurityInstrumentor theNote,including,
                                but not limited to, the promisesto p ly the SumsSeeuredwhendue,or if anotherdefaultoccurs
                                underthis SecurityInstnunentt
                                (b) Lendersendsto me,in themamm' describedin Section15of this SecurityInstrument,a notice
                                that states:
                                      (1) Thepromiseor agreementtl it I fa8edto keepor thedefaultAtathasoccurred;
                                      (2) 'Ihe acdonthatImust taket correetthatdellault:



                                 4A(NY)t0508)      oHL(onfo5l                   11as13
                                                                             Page                                         Fom130331M11




                                                                       57 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                             INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1         1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 10 of 39
                                                                          RECEIVED  NYSCEF: 08/29/2019




                  .   .    .




                                                                                                  DOCID 4 :
                                         (3) A dateby whichI mustearre t thedefault Thatdatewill beat least30days11rom        thedate
                                         onwhichthenoticeis given;
                                         (4) 'Ihat If I do not correctthe afault by the datestatedin the notice,Lender may require
 ,                                       ImmediatePaymentin Full, at 1 Lender or anotherPersonmay acquire the Property by
                                         meansof FonclosureandSafet
                                         (5) That if I meettheconditionsI ;atedin Section19of thisSecurityInstrument,I will havethe
                                         right to haveLender'senlbreensat of thh SecurityInstrumentstoppedand to bavetheNote
                                         andthis SecurityInstrumentrehain thily effectiveasif ImmediatePaymentin Fall hadnever
                                         beenrequired;and
                                         (6) That I havetheright in any awsuitfor ForeclosureandSafeto arguethat I did keepmy
                                         promisesand agreements       under theNoteandunder this Securityinstrmnent,andto present
                                         any otherdefenses   that l mayhe ·e;and
                                    (c) I do not correctthedefaultstatedn thenoticefrom Lenderby thedatestatedin that notice.
                                    23. Iander's Obligation to Dischara this SecurityInstrument.WhenIander hasbeenpaid all
                               amountsdue under the Note and under his SecurityInsuument Iander will dischargethis Security
                               Instrumentby deliveringa certificatestatin: thatthis SecurityInstrumenthasbeensatisfied.I will pay all
                               costsof recordingthedischargein thepn¾3r official records.I agreeto pay a feefor thedischarge    of this
                               SecurityInstrument,   if Lendersorequires. I indermayrequirethatI paysucha fee,butonly if thefeeis paid
                               toa thirdpartyfor servicesrendered    andthetarging of thefeeis permittedby ApplicableIaw.
     .                              24.AgreementsaboutNewYork Lit aLaw.I will receiveall amounts)entto meby Lendersubjectto
                               thetrustfundprovisionsof Section13of theNewYorkLienLaw.Thismeansthat1will: (a)holdall amounts
                               whichI receiveandwhichI havea rightIt receivefromLenderundertheNoteasa nust fund:and(b) use
                               thoseamountsto pay for "Costof impmvenst" (asdefinedin Section13of theNewYorkLienLaw) before
                               Jusethemfor anyotherpurpose'Ihe factt at I am holdingthoseamountsasa trustfundmeansthatfor any
                               buildingor otherimprovement     locatedonth PropettyI havea specialresponsibility underthelawtousethe
                               amountin themannerdescribed      in thisSectl·n24.
                                    25.Borrower'sStatementRegardinghe Property[checkboxasapplicable].

                                        This SecurityInstrumentcoversr al propertyimproved,or to beirnproved.by a oneor two family
                                        dwellingonly.
                                        This Securityinstrumentcoversat propenyprincipallyimproved,or to beimproved,by oneor
                                        morestructures antaining, in theaggregate,
                                                                                 notmorethansix residentialdwellingunitswith each
                                        dwellingunit havingitsownaspearecooldngfacilities.
                                        This SecurityInstrumentdoesnotcoverrealpropertyimprovedasdescribed  above.


                                   BY SIGNINGBELOW,I acceptanda yeeto thepromises     andagreements contained
                                                                                                            in pages1through
                               17of thisSecurityInstrumentandin anyRh srsignedby meandrecorded
                                                                                             with it.




                                                                                DELEro
                                                                          AI.FRED                                            -Bonower




                                                                                                                               (Scal)
                                                                                                                             -Bonower



                                                                                                                             -11orrower




                                   4A(NY)(osco)     CHL(e8/e5)              Page
                                                                               12of13                                         W
                                                                                                                       Form3D33




                                                                       58 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                               INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 11 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                   1-4    FAMILY          RIDER
                                                         (, Lesignment of Rents)

                 After RecordingRetum To:
                 COUNTRYWIDE HOME LOANS,   : NC.
                 MS SV-7 9 DOCUMENT PROCES: ING
                 P.0 . Box 10423
                 Van Nuys,    CA 91410-0423
                 PARCEL     ID   #:
                 58 68

                 PreparedBy:
                 MARCO ORTIZ




                      THIS 1-4 FAMILY RIDER is madet ds THIRTEENTH·                     day of FEBRUARY,       2007 ,
                 and is incorporatedinto and shall be de sied to amendand supplementthe Mortgage, Deed of Trust, or
                 SecurityDeed (the "Security Instrurnent")(f the samedategiven by theundersigned(the "Bonower") to secure
                 Bonower'sNote to
                 COUNTRYWIDE HOME LOANS,                    NC.

                 (the "Lender") of thesamedateandcoverin J the Propertydescribedin theSecurity Instrumentandfocatedat:
                                                    59 .0 TYNDALL AVENUE
                                                         MRONX, NY 10471
                                                           [PropertyAddress]

                       1-4 FAMILY COVENANTS. In ddidon to the covenantsand agreementsreade in the Security
                 Instrument, Borrower andLender furthercivenant andagreeasfollows:
                          1-4FAMILYRIDER-FannisMse?suddleMacUNIFORMINSTRUMENT
                 MULTISTATE
                     -57R (0401).01      CHL (06/04)(d)    Page 1 of 3                              Initials: 2) I.r soc.
                                            VMP Mortg age Solutions, Inc. (800)521-7291                  Form 3170 1/01




                                                                    59 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                       INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 12 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                                                   DOC ID 4 :
                       A. ADDITIONAL PROPERTY St 83ECT TO THE SECURYrY                                r '     ,     A con to
                 Paperty    describedin  the Security Instrurc as, the following items now or hereafterattachedto the Property to
                 the extent they are fixtures are addedto th , Propertydescription,andshall alsoconstitute the Property covered
                 by the Security Instrument: building ma erials, appliancesand goods of every nature whatsoevernow or
                 hereafterlocated in, on, or used, or inten ted to be used in connectionwith the Property, including, but not
                 limited to, those for the purposesof suppying or distributhig headng,cooling, clectricity, gas,water, air and
                 light, fire prevention and extinguishing aparatus, seentity and accesscontrol apparatus,plumbing, bath tubs,
                 water heaters, water closets, sinks, rant as, stoves, sefrigerates, dishwashers,disposals, washers,dryers,
                 awnings, storm windows, storm doors, s reens,blinds, ahades,certains and curtain rods, attached mirrors,
                 cabinets,panelingand attachedfloor cover ngs,all of which, including replacernentsand additionsthereto,shall
                 be deemedto be and semaina part of dK Ploperty coveredby the Security Instrument All of the foregoing
                 together with the Property described in the Security Instrument (or the leasehold estate if the Security
                 Insuument is on a leasehold) are referreato in this 1-4 Pamily Rider and the Security Instrument as the
                 "Property."

                      B. USE OF PROPERTY; COMPL ANCE WITH LAW. Borrower shall not seek,agreeto or make a
                 changein the useof the Propertyor its nor ng elamification,unlessLenderhasagreedin writing to the change.
                 Borrower shall cornply wilh all laws, or inances,segulationsand tequirementsof any ge-===.'         body
                 applicableto theProperty,

                       C, SUBORDINATE LIENS. Exce: t as permitted by federal law, Borsower shall not allow any lien
                 inferior to the Security Instrument to I3 perfected against the Property without Landers prior written
                 permission.

                     D, RENT LOSS INSURANCE. Bo rower shall rnaintain msuranceagainst rent loss in addition to the
                 otherhazardsfor which insuranceis requirnt by Section5.
                                                  INSTATE" DELETED. Secdon19 deleted.
                       E. "BORROWER'S RIGHT TO RI                           is

                     F, BORROWER'S OCCUPANCY, UnlessLender and Borrower otherwise agreein writing, Section6
                 concerningBorrowers occupancyof thePr gerty is deleted.

                       G. ASSIGNMENT OF LEASES. L pon I.ander'srequestafter defauk, Bor:ower shan assignto knder
                 all leasesof the Property and all accurity leposksmadein connectionwith leasesof the Property. Upon the
                 assignment,lander shanhave the sight to modify, extendor terminatethe existing leasesand to executenew
                                                                                        "lease"            "subicase"
                 leases,in Lenders sole discretion. As usu in this paragraphO, the word         shall rnean          if the
                 SecurityInstmment is on a leasehold.

                       H. ASSIG.WENT OF RENTSt A TOINTMENT OF RECEIVER; LENDER IN POSSESSION.
                 Borrower absolutelyandunconditionally asigns andtransfersto Lenderall the rents andrevenues("Rents") of
                 the Property, regardlessof to whom the ents of the Property are payable.Borrower authorizesLender or
                 landers agentsto collect theRents,and ag eesthateachtenantof the Propertyshall pay the Rentsto Lenderor
                 Lenders agents.However, Borrower shan receive the Rentsuntih (i) Iander has given Borrower notice of
                 default pursuantto Section22 of the Seemty Instrarnent,and (ii) Lender hasgiven notice to the tenant(s)that
                 the Rents are to be paid to Lender or ) enders agent This assignmentof Rents constitutes an absolute
                 assignmentandnot anassignmentfor addit½nal securityonly.
                       If Lendergivesnotice of default to Bc mwer: (i) all Rentsreceivedby Borrower shall be held by Borrower
                 as trusteefor the benefit of Leader only, o be applied to the sumssecuredby the Security Insuument; (ii)
                 Lender shall be entitled to collect and receve all of the Rentsof the Property;(iii) Barrower agreesthat each
                 tenantof the Property shall pay all Rents * ne and unpaid to I.4nder or Lender'sagentsupon Lenders written
                 demandto the tenant: (iv) unlessapplicabl law ptovides otherwise,all Rentscollected by Lender or Lender's
                 agentsshall be appliedfirst to thecostsof ti king control of andmanagingthe Propertyand collecting the Rents,
                 including, but not limited to, attorneyt fees, receivers fees, premiums on receiver's bonds, repair and


                                                                                                         Initials:     // do
                       -57R (0401).01 CHL (06/04)                 Page 2 of 3                                 Form 3170 1/01




                                                                       60 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                         INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 13 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                                                                                                      .

                                                                                      DOC ID #:
                            maintenance  costs,insurancepremiums,I sea,assessments  andotherchargeson theProperty,andthento the
                            sumsacemedby theSecurityInstrument:v) Leader,Iander'sagentsor anyjudicially appoinsed     receivershall
                            beliableto accountfor only thoseRents ctunnyseceived;  and(vi) lander shallbeentitledto havea receiver
                            appointedto takepossession  of andmapgo the PropertyandcollecttheRentsandprofitsderivedfromthe
                            Piopenywithoutanyahowingm to thebn lequacyof thePropertyassecurity.
                                 If gheRentsof the PropenyarenotafRcient to coverthecostsof tating connelof andmanag       mg due
                            Propertyand of collecting the Renis t ay fundsexpendedby Lenderfor such purposesshall become
                            indebtedness of BorrowertoLandersecurF d by theSecurityInairmnem pursuantto Secdon9.
                                 Bormwersepresents   andwarrantsth s Barronerhasnotexecutedany priorassignment    of theRentsand
    ,                       hasnotperformed,andwill not perform,a syactthatwouldpreventIanderfsomexercisingitsrightsunderthis
                            pangaph.
                                 Iander, or Lander'sagentsor a jud sially appointedreceiver,ahallnot berequiredto enterupon,gake
                            conitolof or maintainthePropertybefoo or aftergivingnoticeof defaultto Borrower.However,Leader,or
                            Landersagentsor ajudicially appointedp ceiver,maydosoat anytimewhenadefaultoccurs,Ariy application
                            of Rentsahallnotcue or waiveanydefs : or invalidateanyagherrightor remedyof Iander.Thisassignment
                            of Rentsof thePropertyshallterminatev henall gheaumssecuredby theSecurityInstrumentarepaidin fulL

                                L CROSSaBFAULTPROVISIOf , Bonowersdefaultor breachunderanynoteor agreement       in which
                            Landerhasan interestshall be a treach sederthe SecurityInstrumemandIander may invokeany of the
                            remedies
                                   permittedby theSeceity Instnment.

                               BY SIONINGBELOW,Bonoweraceptsandagreesto ghstennsandprovisionscontainedin this 1-4
                            FamilyRider.



                                             AL FRED DEL RI )                                                         - Borrower




                                             OLIVIA     DEL RI 3                                                      - Bonower



                                                                                                                          (tral)
                                                                                                                      - Borrower



                                                                                                                          (Scal)
                                                                                                                      -Borrower




                                -57R(0401).01CHL (06/04)                Page3 of 3                              Form 31701/01




                                                                  61 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 14 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                                                      DOCID f
                           STATEOFNEW YORK,



                               Onthe                 daynF                               beforeme,theundersigned,
                                                                                                               a notary
                           publicin andfor saidstate,personally
                                                              sppcead




                           personallyknownto meor provedto Inca thebasisof natisfactory evidenceto betheindividual(s)whose
                           name(s)is/atesubscribed
                                                 to thewithininstrt nentandacknowledged10methaths/sheAhey  executedthesams
                           in his/her/their          andthatby 16hadtheirsignaturc(s)
                                         capacity(les),                              on theinstrument,theindividual(s).or
                           personuponbehalfof whichtheindividual(Hacted,executedtheinstrument




                           TaxMapInformation:5868




                                                                                    BELLE
                                                                                   AB ST RAC T CORP.
                                                                               TELEPHONE (888) 635-0200


                                   (o5mn CHL(o8/05)
                              -BA(NY)                                   Page
                                                                           13of13                                 1/D1
                                                                                                           Farm3D33




                                                                62 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                              INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1                      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 15 of 39
                                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                                                                               --      ------                  == ==•-•=•:::::::::            ---       --- -7m=::n•m==
        NYC DEPARTMENT                             OF    FINANCE                  in Å•a•--
                                                                                      " "
        OFFICE           OF THE         CITY            REGISTER                                                       ll                                                                        '!!"""''""9
                                                                                                 nm usu                                        II           •'-                        --=-    -N            lilil
                                                                                                                                                                                                           ""™
       This page is pert of the instrument. The City                                                                                                               ...
       Register will rely on the ?:f=:ion    provided                                      Ian        ....,
       by you on this page for purposes of indexing                                              jj                                                                     g
       this instrument. The information on this page                                                                                                   ..          --
       will control for indexing purposes in the event                                                          !                          !::iiis::iiis iimiu                                        m
       of any connict wim me rest of the document.
                                                                                                              2007031401532002001E937C
                                                             RECORDING               AND         ENDORSEMENT                           COVER            PAGE                                    PAGE    1 OF 26
       Document           ID:      2007031401532002                                 Document            Date:02-13-2007                                                     Preparation        Date: 03-14-2007
       Document          Type:     AGREEMENT
       Document          Page Count:          24
       PRESENTER:                                                                                              RETURN                TO:
       BELLE        ABSTRACT               CORPORATION/PICK                         UP                         COUNTRYWIDE                HOME LOANS   INC
       RSR                                                                                                     MS SV-79              DOCUMENT PROCESSING
       CHICAGO            TITLE        INS.    CO.                                                             P O BOX               10423
       21 WALT           WHITMAN         ROAD                                                                  VAN NUYS,                  CA        91410
       HUNTINGTON                 STATION,  NY                  11746
       631-424-2300


                                                                                          PROPERTY     DATA
       Borough                           Block           Lot                           Unit      Address
       BRONX                              5868           656       Entire   Lot                    5910 TYNDALL                             AVENUE
                          Property        Type:          DWELLING           OlN LY        - 2 FAMILY




                                                                               CROSS          REFERENCE                       DATA
       CRFN:        2004000555693
        x   Additional           Cross References              on Continuati        m Page
                                                                                                  PARTIES
       PARTY        1:                                                                                  PARTY                   2:
       ALFRED        DEL         RIO                                                                          MERS           INC
       5910 TYNDALL                AVENUE                                                                     P O BOX              2026
       BRONX,       NY       10471                                                                            FLINT,         MI       48501


        x   Additional          Parties Listed          on Continuation           )*age
                                                                                          FEES        AND       TAXES
       Mortgage                                                                                               Filing        Fee:
       Mortgage     Amount:                              $                  536,000.00                                                                             $                                        0.00
       Taxable    Mortgage         Amount:               $                             0.00                   NYC      Real Property                Transfer        Tax:
       Exemption:                                                           25t                                                                                    $                                        0.00
       TAXES:       County (Basic):                      $                             0.00                   NYS      Real Estate Transfer                   Tax:
                    City (Addidonal):                    $                             0.00                                                                        $                                        0.00
                    Spec (Additional):                   $                             0.00                                            RECORDED                    OR FILED               IN THE          OFFICE
                    TASF:                                $                             0.00                                               OF THE                  CITY        REGISTER              OF THE
                    MTA:                                 $                             0.00                                                                 CITY OF NEW                   YORK
                    NYCTA:                               $                             0.00                                                              Recorded/Fued                         04-25-2007 10:38
                    Additional          MRT:             $                             0.00                                                               City Register File No.(CRFN):
                                  TOTAL:                                               0.00                                                                                    2007000213374
        Recording  Fee:                                  $                          157.00                                                                                                      .
        Affidavit Fee:                                   $                             8.00


                                                                                                                                                       City       Register          Official        Signature




                                                                                                 63 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                   INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1               1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 16 of 39
                                                                                RECEIVED  NYSCEF: 08/29/2019




          NYC      DEPARTMENT              OF FINANCE        .   ---¡¡¡;;¡,;,;;;,;;.        ...........--.--    ............---   ---,   a        --
                                                                    b-           iis;an--..
           OFFICE     0.F THE       CITY     REGIST.ER                                                     .




                                                                                 2007031401532002001C91FC
                                    RECORDING       AND   EN W)RSEMENT                 COVER         PAGE      (CONTINUATION)                PAGE      2 OF 26
          Document        ID:   2007031401532002             Document        Date:02-13-2007                               Preparation       Date: 03-14-2007
          Document Type: AGREEMENT
                                                                                  ..                    .
          CROSS REFERENCE      DATA
          Document ID: 2007031401532001
          PARTIES
          PARTY   1:
          OLIVIA  DEL RIO
          5910 TYNDALL          AVENUE
          BRONX,     NY     10471




          .   ..




                                                    5




                                                                         64 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                              INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 17 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                          RECORD AND RETURN TO:

                          Countrywide       Home Loans,         Inc.
                          MS SV-79 Document Processing
                          P.O. Box 10423
                          Van Nuys, CA 91410-0423



                                                            SpaceAb9veTlds IAmeFor BecordingDatat_

                                          CONSOI2DATION,EXTENSION,ANDMODINICATIONAGREEMENT

                          wo1tpsUSED    ORENINTEIBEOCUMENT
                                        "Agatement." This document,whichis dated13thday of Febmary,2007,andexhibitsandriders
                                   (A)
                          attached tothisdocument   will becalledthe"Agreement."
                                   (B)  "Barrower." Alted Del Rio and Olivia Del Rio will hecalled"Borrower"andsometimes          "I" or
                          "me." Barrower'saddress    is 59to TyndallAvenue,Bionx,NewYork 10471.
                                                                                                  "Londer"andsometimes   "Note Holder"
                                   (C) "Leader." CountrywideHomeLoans,Inc. will becalled
                          Lenderis a earporationor association    whichexistsunderthelawsof California.Lander'saddressis 4500Park
                          Granada,  Calabasas, California91302-1613.
                                        "Mortgages." Themortgages,      deedsoftrast,or othersecurityinsammentsendenyadditionalsecurity
                                   (D)
                          instrumems  andrelatedagreemens     (suchasassignments,  extensions,             or consolidations
                                                                                              modifications,              of mortgages)
                          identifiedin ExhibitA tothisAgreemcot    wlil beemited the"Mortgages."
                                        "MERS* is MortgageEleerronicRegirtration5)etents.Inc. MEM is a separateearparationthattr
                                   (E)
                          actingsolelyar a nominee   for LanderandLander'ssaxersorsandasrigns.MEM it organisedamiastrtingunder
                          thelawsofDelaware,andhasanadhessandtelephone             nanberof P.0. Bar 202$ Mint.MI 48301-202$sel.(888)
                          619-Msu 50R THE FURPOSESOF RECORDINGTHIS AGREEMENT,MERSB THE MORTGAGE8
                          OFRECORD.
                                   (F) *NegeHolder? Lenderor anyonewhosucceeds           to 1Ander'srightsunderthisAgreement  andwhois
                          entitledto receivethepayments   I agreeto makeunderthisAgreement    maybeeagled  the"NoteHolder"
                                        "Notes." TheNoteswhichareidentifiedin ExhibitA to this Agreement,       andwhicharesecured
                                   (G)                                                                                                by
                          theMortgages,  will becalledthe"Notes"
                                   (H)  "Propesty?     The  property  which  is described in the Mortgage(s) and  in Exhibit B (Property
                          Dmdpilon) tothisAgreement.      will becalledthe"Property."ThePmpeityis locatedat:

                                                                       5910TyndallAvenue
                                                                            [Street]


                                                                                            NewYork                     10471
                                                  [City]                                     [Stata]                  [Zip Code]

                                  I promiseandI agreewith Lenderasfollows:

                          L       BORROWER'S AGREEMENT ABOUT OBLIGATION UNDER NE                              NOTES AND
                          MORTGAGES
                                 I agreerotakeoverall of theobligadons  undertheNotesandMortgagesasconsolidatedandmodifiedby
                          thisAgreement  asBorrower.his meansthatI will keepallof thepromises
                                                                                            andagreements madein theNotesand
                          Mongages   evenif someotherpersonmadethosepromisesandmycements     beforeme.Thetotalunpaidprincipal
                          balanceof theNotesis U.S.3536,000.00; of thisamount,U.S.S146,632.33
                                                                                           wasadvanced to me(or for myaccount)
                          Immediately priortothisconsolidation.




                                                                       65 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                             INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 18 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                          IL       AGREEMENT10 COMMNE NOTESANDMORTGAGES
                                . (A) By signingthisAgreement,        andI arecombiningintoonesetof rightsandobligationsall ordie
                          prornises andagreements   statedIn theNotesandMortgagesincludingany earlieragreements which combined,
                          modified,or extended rightsandobligationsonderanyof theNotesandMortgages.  Thismeansshutall of Lender's
                          rightsin theProperty.are combinedsothatunderthetawLeaderhasonemortgage     andI haveonetounobligation
                          which I wRI pay as providedin this Agreement.This combiningof notesand mortgagesis known as a
                          "Consolidation."
                                   (B) In theeventthatExhibitA indicatesthatall of theNotesandMortgageshaveaheadybeencombined
                          by apreviousagreement,                                                            (A) of thisAgreement
                                                  thenlanderandI agreeto changethetermsof Section11,paragraph
                          to thefollowing:

                                          1.snderandI agreethatall of thepromisesandagreements  statedin theNotes
                                          andMortgages  - includingany earlieralpeementswhichcombined,modified,
                                          or extendedrightsandobligationsunderanyof theNotesandMortgages   - have
                                          beencombinedinto onesetof rightsandobligationsby an earlieragreement
                                          whichis referredto in ExhibitA. This meansthatanof thetander'srightsin
                                          the PropertyhaveaheadybeencombinedsothatunderthelawLeaderalready
                                          hasonemortgage   andI haveoneloanobligationwhichI wili payasprovidedin
                                          this Agreement. We combiningof notesand mortgagesis Imownas a
                                          "Consolidation."

                          IH.      af2Ett4ENT 10 CHANGETERMSOF1HE CONSOIJDATEDNOTE
                                   landerandt agreethatthetermsof theNotesarechanged      andrestated tobethetermsof the"Consolidated
                          Note"whichis attachedto thisAgreement   asExhibitC.De Consolidated       Notecontainsthetermsof paymentfor
                          theamounts   thatI oweto NoteHolder.I        to psythemnounts   doeundertheNotesinaccordance    with theterms
                          of theConsolidated  Note.TheConsolidated  hiotewill supersede                    andprovisions
                                                                                        all terms,covenants,              of theNotes,
                          IV,      AGREEMENTTO CHANGETERMSOF THE CONSOLIDATED580RmF2E
                                   Leaderand I agreethat the termsof the Mortgagesarechangedand reewt to be the termsof the
                          "Consolidated  Mortgage"whlehisattached  to thisAgreement   asExhibitD.TheConsolidated   Mortgageseemes   the
                          Consolidated  Noteandwill constinuein lawa singlelienupontheProperty.1agreeto beboundby thetermsset
                          forthin theConsolidated MangagewhichwRIsupersede      all tenns,covenants,andprovisionsof theMangages.
                          V.       N0 SET-OFF,DEFEMSES
                                   ( agreethatI havenorightof set-off:orcounterclaim, or any  defense
                                                                                                    to theobligationsof theConsolidated
                          NoteortheConsolidated   Mortgage.
                          VL       BORROWER'SINTERESt DTTilE PROPERTY
                                   I promisethat 1 amthe lawful owneroccupyingthe PropertyandthatI havetheright to sonsolidate,
                          modify,andeatendtheNotesandMortgages.
                          VIL      WRFrFENTERMDIATIONOR CHANGEOFTIES AGREEMENT
                                   ThisAgreement   maynotbeterminated,   changed, or amended   exceptby awrittenagreement  signedby the
                          partywhoserightsor obligationsarebeingchanged    by thatagreement.
                          VHL OBLIGATIONS OF BORROWERSAND OF PERSONSTAKING OVER BORROWER'SOR
                                   LENDER'SRIGRIli OR OBLIGATIONS
                                   If morethanonepersonsignsthisAgreement      asBorrower,eachof usin fLillyandpersonallyobligatedto
                          keep of Bonower'spromisesandobligationscontainedin this Agreement.
                               all                                                                      TheNoteHoldermay enfbreeits
                          rightsanderthisAgreement  againstcashof us individuallyor againstal1of ustogether,
                                   Thetermsof theConsolidated  NoteandtheConsolidated     Mortgagemaynotallowanypersonto takeover
                          my rightsor obligationsunderthis AgreementLonderand1agreethatif anypersonla permittedto takeovermy
                          rightsandobligationsunderthisAgreement, personwill haveall of my rightsandwill heobligatedto keepall
                          of my promisesandagreements   madein thi AgreementSimilarly,anypersonwhotakesoverLonder'srightsor
                          obligationsunderthis Agreementwilt baveall of tander'srightsandwill beobligatedto keepall of lander's
                          agreements  madein thisAgreement




                                von       ATON.    ANDMODCAWolt
                                             EXTENsION.     AGREEMENr-Sinde
                                                                    Fammly-Famie M••UI OAM
                                                                            MadmMis            Fe,m
                                                                                         m5mUMENr 3172




                                                                    66 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                  INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 19 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                                EXH1BIT A
                                                 (List of Mortgages,Notes,andAgreements)

                (a)     The Mortgagegiven by Alfred Del Rio and Olivia Del Rio ad datedJune7, 2004 in favor of Mortgage
                Electronic R:.W=.      Systems,Inc. as nomip for SomersetInvestorsCorp., d/bfa SomersetMortgageBankers
                securing the original principal mnount of U:S. $402,000.00.This Mortgage is on a Fannie ManfFredde Mac
                Seawity instrranentand was recordedon September7, 2004, in the county of Bronx, Stateof New York, at CRFN
                #2004000555693.At this date, the onpaid principal balancesecuredby this Mortgage Is U.S. $3g9,367.67.This
                MortgagesecuresaNote datedJune7, 2004.

                (b)      The Mortgagegiven by Alfred Del R o andOlivia Del Rio anddated 13* day of February,2007 in ilavorof
                MortgageElectronic RegistrationSystems,Inc. as nomineefbr CountrywideHome Loans,Inc. securingthe original
                principal amountof U.S. $146,632.33.At this date, the unpaidprincipal balancesecuredby this Mortgageis U.S.
                Sl46432 33. This Mortgage is on a Fannie MoefFreddieMac Secwiry inso ranentand will be recordedtogether
                with this Agreement.This mortgagesecuresa notedatedFebruary13,2007.




               NEwYORK            EXMNsION, GUT TECN
                         CONsDUDATION,             ACiREBerr4gleFamRy-Fumic   Mac
                                                                       Mu/FreddicUHEORM
                                                                                      DISTRUMENT3D2
                                                                                             Form
               Imi(rev.581)


                                                                     67 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1        1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 20 of 39
                                                                         RECEIVED  NYSCEF: 08/29/2019




                     .                            BEIEE      ABSTRACT           CORP.
                .


                                            Title No


                                                          SC H E D U L E        A

                     ALL that certain plot,      piece or parcel of land, situate, lying and being in the Borough
                     and County of Bronx,        City and State of New York, more particularly bounded and
                     described as follows:

                     BEGINNING        at a point on the Fasterly side of Tyndall Avenue, distant 125 feet
                     Northerly   frarn the corner formed by the imersection of the Basterly side of Tyndall
                     Street with the Northerly side of West 259th Street;

                     THENCE     Northerly    along the    sterly side of Tyndall Avenue, 30 feet;

                     THENCE     Easterly parallel with the Northerly     side of West 259th Street, 95 feet;

                     THENCE     Southerly parallel with the Easterly side of Tyndall Avenue, 30 feet;

                     THENCE      Westerly parallel with the Northarly     side of West 259th Street, 95 feet to the
                     point or place of BBGINNING.

                     SUBIECT     to a driveway easement or right of way for pedestrian and private motor
                     vehicles over the most Scuth::r!-f four feet of the premises hereinabove described.
                     Together with the benefits of a driveway easement for pedestrian and private motor
                     vehicles over the most Northerlyifour feet of the premises adjW  on the South.




                            The poBey to be issued under this report will insura the title to such buildings and
              FOR           t-prey-=ents erected on the premises which by law constitute reel property.
          CONVEYANCING
             ONLY           TOGETHER with all the right, title and interest of the party of the first part, of, fri and to
                            the land lying in the street In front of and adjoining said premises.




                                                                     68 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1           1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 21 of 39
                                                                            RECEIVED  NYSCEF: 08/29/2019




         .         by•MARcOORnZ
             Prepared
                                                                                                                LOAt 4 :
                        .


                                                                     NOTE
             CONSOLIDATEDNOTE: This Not e amends and restates    in their enti cety, and is given                                  in
             substitution   for, the Notes described in Exhibit A of the New York Consolidation,
             Extension,   and Modification Agreement dated the same date as t his Note.


               FEBRUARY13,        20 D7                            FOREST flILLS                                     NEW YORK
                         TDmc)                                         1017]                                            [Simni

                                                 S910 TYNDALL AVENUE, BRONX, NT 10471
                                                              (RepenyAddersB]

             1, BORROWER'S PROMISE TO PAY
                   In retumfor a loan thatI havemeeived,I promiseto pay U.S. $ 536, 000 . 00      (this amountis called "Principal"),
             plus interest,to theorderof theLender.'Ihe Leaderis
             COUNTRYWIDEHOMELOANS, INC.
             I will makeall payrnentsunderthis Note in the form of eash,checkor money order.
                   I understandthat the lender may transferthis Note. The IAnder or anyonewho takesthis Note by transferand who is
                                                                          Holder."
             entitled to eceive paymentsunderthis Note is calledthe "Note

             2. INTEREST
                   Interestwill be chargedon unpaidprincipal until the full amountof Principal hasbeenpaid. I will pay interestat a yearly
             rateof      6. 875
                   The imerestraterequiredby this Section2 in therateI will pay bothbeforeandalter any defaultdescribedin Section6(B)
             of this Note.

             3. PAYMENTS
                   (A) Time and Placeof Payments
                   1will pay principal andintenst by making apaymentevery month.
                   I will makemy monthly paymenton the FIRST                    day of eachrnonthbeginningon
              APRIL 01, 2007                . I will make thesepaymentsevery month until I havepaid all of the principal and interestand
             any other chargesdescribedbelow that I may owe ander this Note. Each monthly paymentwill be-appliedas of its scheduled
             duedateandwill be applied to interestbeforePrincipal. If, on HARCH 01, 2037               , I still owe amountsunder this
                                                                                           Date."
             Note,I will pay thoseamountsin full on that date,which is calledthe "Materity
                   I will makemy rnonthly paymentsat
             P.O. Box 660694 , Dallas,              TX 75 266-0694
             or at adifferent placeif requiredby theNote Holder.
                   (B) Amount of Monthly Payments
                   My monthly paymentwill be in the amountof U.S. $ 3, 521.14               -

             4. BORROWER'S RIGHT TO PREPAY
                  I havethe right to makepaymentsof Principal at any time beforethey aredue.A paymentof Principal only is known asa
             "Prepayment."When
                                   I makea Prepayment,J will tell the Note Holder in writing that I am doing so. I may not designatea
             paymentasaPrepaymentif I havenot madeall the monthly paymentsdueunderthe Note.
                  I may makea full Prepaymentor partial Papaymentswithout paying a Prepaymentcharge.The Note Holder will usemy
             Prepaymentsto reducetheamountof Principal thatI owe underthis Noge.However,theNote Holder may apply my Prepayment
             to theaccruedandunpaidintereston thePrepaymentamount,beforeapplyinganyPrepaymentto reducethePrincipal amountof
             the Note. If I makea partial Prepayment,therewiH be no changesin the due dateor in the arnountof my monthly payment
             unlesstheNote Holder agreesin writing to thosechanges.

             5. LOAN CHARGES
                   If a law. which appliesto this loanand which setsmaximumloan charges,is finally interpretedso that the interestor other
             loanchargescollectedor to be cofIectedin connectionwith this loan exceedthepennitredlimits, then: (a) any suchloan charge
             shall be reducedby the amount necessaryto reducethe chargeto the permitted limit; and (b) any sums already collectedfrom
             me which exceededpermitted limits win be refundedto me.'Ihe Note Holder may chooseto makethis refund by reducingthe
             Principal I owe underthis Note or by making a direct paymentto me.If a refundreducesPrincipal. the reductionwill be treated
             asa partial Prepayment.


             NEWYORKFtXEDRATENOTE¬Single Famsy-Fannle
                                                   MaeFreddleMaeUNIFORMINSTREMtENT                                         Inma1s-
                                                                                                                               ()
                                                 VMPMORrGAGE FORMS•(s00|529291
                -5N(NY)(coas).ot
                             CHL(o9/o2)(d)                 Page1ofa                                                        Form32331/01




                                                                            69 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                 INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1           1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 22 of 39
                                                                            RECEIVED  NYSCEF: 08/29/2019




!


                                                                                                                LOAN # r
            6. BORROWER'S FAILURE TO PAY AS REQUIRED
               '
                 (A) Ldte Charge for Overdue Payments
                                                                                                                               caleader
                 lf theNote Nolder hasnot receivedthe fbit mar of any momhly paymentby theendof FIFTEEN
                                                                   theNote  Holder.   The amountof thechargewill be     2.000  %  of my
            daysafter thedateit is deo,I will pay a late chargem
            overduepaymemof principal andinterest.I will pay this late chargepromptly but only onceon eachlate payment.
                  (B) Default
                 If I do not pay the full amountof eachmonthly paymenton thedateit is due,I will bein default.
                  (C) Notice of Default
                  If 3an in default, the Note Holder may sendme a written notice telling ine that if I do not pay the ovendueamountby a
            certaindate,the Note Holder inay require me to pay immediately the full amountof Principal which has not beenpaid and all
            theinterestthat I oweon that amount That date mustbe at least30 daysafter the dateon which the notice is mailed to me or
            deliveredby other means.
                  (D) No Waiver By Note Holder
                  Evenif, at a time whenI am in default, theNote Holder doesnotrequiremeto pay immediatelyin full asdescribedabove,
            theNote Holder will still havethe right to do so if f am in defaultat a latertime.
                  (E)Payment ofNote Holder's Costsand Expenses
                  If theNote Holder hasrequiredme gopay immediatelyin full asdescribedabove,theNote Holder will havethesight to be
            paid back by me for all of its costsand expensesin enforcing this Note to the extentnot prohibited by applicable law. Those
                                                       attorneys'fees.
            expensesinclude, for example,reasonable

            7. GIVING OF NOTICES
                  Unlessapplicablelaw requiresa different method, any notice that must be given to me underthis Note will be given by
            delivering it or by mailing it by first classrnail to me at ghePtoperty Addressaboveor at a different addressif I give theNote
            Holder a noticeof my ditferent address.
                  Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it by first
            classmail to the Note Holder at the addressstatedin Section3(A) aboveor at a different addressif I am given a notice of thät
            different address.

            8, OBLIGATIONS OF PERSONSUNDER TEDSNOTE
                  If morethanonepersonsigns this Note, eachpersonis fully and personallyobligatedto keepall of the prunises madein
            this Note, including the promise to pay the full amountowed, Any personwho is a guaramor,suretyor endorserof this Note is
            alsoobligatedto do thesethings. Any personwho takesover theseobligations,including the obligationsof a guarantor,surety
            or endorserof this Note, is alsoobligated10keep all of the promisesmadein thisNote, The Note Holder may enforceits rights
            underthis Note againsteachpersonindividually or againstall of us together.his meansthat any oneof us may be requiredto
            pay all of theamountsowedunderthis Note,

            9, WAIVERS
                  I and any other personwho has obligations under this Note waive the rights of Presentmentand Notice of Dishonor.
            "Presentment"
                            meansthe right to require theNote Holder to demandpaymentof amountsdue. "Notice of Dishonor" meansthe
            right to requiretheNote Holder to give notice to otherpersonsthatamounisduehavenot beenpaid.

            10. UNIFORM SECORED NOTE
                  This Note is a uniform instrumentwith limited variationsin somejurisdictions. In addition to theprotectionsgiven to the
            Note.Holderunderthis Note, a Mortgage, Deedof Trust, or Security Deed (the "SecurityInstrument"), dated the samedateas
            this Note, protectsthe Note Holder from possiblelosseswhich might result if I do not keep the promiseswhich I makein this
            Note. nat SecurityInstrumentdescribeshow andunder what conditionsI may be requiredto makeinunediatepaymentin full
            of all amountsI oweunder$thisNote. Someof thoseconditionsaredescribedasfollows:
                           lander may require immedialepaymentin full of all SumsSectuedby this Security Instrument if all or
                     any part of the Property, or if any right in the Property, is soki or transfestedwithout lender's prior written
                     permission. If Borrower is not a namral personand a beneficial interestin Borrower is sold or transferred
                     without Lander'sprior written parmwinn. Lander also may requireimmediatepaymemin full. However, this
                     optionshall not be exercisedby Lenderif suchexerciseis prohibitedby Applicable Law.
                           If Landerrequires immediatepayrnentin full under this Section 18, Lander will give me a notice which
                     atatesthis mquirement. We notice will give me at least 30 days to make the requiredpayment. The 30-day
                     period will begin on the date the notice is given to me in the mannerrequiredby Section 1Sof this Security
                     Instrument If Î do not maketherequiredpaymentduring thatperiod,Lendermay act to enforceits rights under
                     this SecurityInstrumentwithout giving me any furthernoticeor demandfor payment.

            WITNESSTHE HAND(S) AND SEAL(S) OF THE UNDERSIONED.


                                                                                                     ²   ·
                                                                   ($al)                                                            (Sean
            ATEftEK.BfÎ,RIO                                      -Bonomer OLIVIA DELRro                                           -Bonower


                                                                   (½1)                                                             (Seafl
                                                                 -Borrower                                                        •Bonewer

                                                                                                                     [Sign Original Only]




                       (o005).01
                  EN(NY)       CHL(0s/02)                                 2 of2
                                                                       Page                                                 Perm32331/o1



                                                                             70 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 23 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                        ReturnTo:
                           AfterRecording
                           COUNTRYNIDE   HOMELOANS, INC.
                           MS SV-79 DOCUMENT    FROCESSING
                           P. O.Box 10423
                           Van Nuy8, CA 91410-0423

                           Prepared
                                  By:
                           MARCOORTIZ




                           EXRIBIT     D CONSOLIDATED


                                                         l''t - ' II m'nts LineFerBemording
                                                                                       Dais]




                                                            EXNEBtT D CONSOLIDATED

                                                               MORTGAGE




                           WORDSUSEDOFrENIN THE DOCUMENE
                           (A) "SecurityInstrmnent" This document,
                                                                 whichis dated FEBRUARY13, 2007          . togetherwith aH
                                               will becanedthe"SecurityInstrument."
                           Riderstothisdocument,
                               "Borrower."
                           (B)
                           ALFREDDEL RIO, AND OLIVIA DEL RIO



                                                                                                                        .
                           whoseaddress  is
                           5910 TYNDALLAVENUE, BRONX,NY 10471
                                     win becaHed"Barrower"andsometimes        Tor"me."
                           sornctimes                                   simply
                           (C)"MERS" isMoragsge                        Systems.Inc.MBRS
                                                   BlectronicRegismation                          coqmrationthatis acting
                                                                                        is aaspamta
                           solelyasa nomineefor lander andlander'ssuccemors andassigns.MBRSinorganizedandexisdngunder
                           thelawsof Delawme.andhasanaddress   andtelephonenumberof P.O.Box    m PBnt,MI 48501-2026, teL
                           (888) 679-MERS.FOR PURPOSESOF RECORDING TES MORTGAGE, MERS IS THE
                           MORTGAGEEOF RECORD.
                           (D)"Leader."
                           COUNTRYWIDE      HOMELOANS, INC.
                           will becalled"Lander."Landeris a
                           CORPORATION                                                                      whichexists
                           undertheJawsof NEWYORK                                   .Iandr/s addtess
                                                                                                   is
                           4SoD Park Granada MSNASVB-314, Celabases, CA 913D2-1613                                      .
                                                                                                                 "Note."
                           (E) "Note." 1henotesignedby Borroweranddated FEBRUARY13, 2007 , will becalledthe
                           TheNoteshowsthatIowe Lander
                           FIVE HUNDRED      THIRTY SIX THOUSAND    and 00/100

                           Dollars(U.S.$ 536, 000.00               ) plusinterestandotheramountsthatmaybepayable.I have
                           promisedto paythisdebtin PeriodicPayments
                                                                  andto pay thedebtin full by MARCH01, 2037         .
                           Section:   ____         Blocle                  Lot                  Unit

                           NEWYORK-
                                  Single    -Fannlu
                                       Farrdly    Mee/Fred4e
                                                          MseUNIFORMINSTRtlMENTWf
                                                                              THMERS
                                                              Pagatef13
                              -BA(NY)(esca)CHL(oBA5)(d)                                                     Fonn3D33
                                                                                                                   1A11
                           CONVNA




                                                                71 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                               INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 24 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                     .   .




                                                                                         DOCID f :
                           (F)
                               "Property." 'Ihe                                                           of theProperty,"will
                                                                       belowin thesectiontitted"Description
                                                paperty thatis described
                           becalleddic "Paperty  "
                           TitE PREMISESARE IMPROVEDOR ARE TO BE IMPROVEDBY A ONEOR THO
                           FAMILY RESIDENCEOR DWELLINGONLY.
                                              "Iman"inemas
                           (G) "Lean." The                thedebtevlhami by theNote,plusIngerest, any papaymentchargesand
                           IntechargesdooundertheNote,andall sumadaetmderthisSecurityInsmumenh    plusinterest
                                      Seenrah" 'the amountadescribed   belowin theseedontitled"BonoweWitansferto lander of
                           (H) "Sens
                           Rightsin dic
                                        Ptoperty"sornarimeswill becalledthe"SumsSecured."
                                       "
                           (I) "Riders All Rideraaunchedto thla SecurityInstrumentthataresignedby Barrowerwill be called
                            Ridera."The
                                         followingRidersaregohasignedby Borrower[cheelrboaasagync•hte):

                                  AtijustableRateRider        CondominiumRider                      SecondHomeRider
                                  BalloonRider                Planned
                                                                    UnitDevelopmentRider            l-4 PamilyRider
                                  VA Rider                    BiweeklyPaymentRider                  Other(s)[specify)

                                              Law." All                                                                    ordinances
                                                                                                                                    and
                            Q) "Applicable               contmllingapplicablefederalstateandlocalstatutes,    reguIntions,
                            administrative rulesandorders(thathavetheeffectof law) aswell asall applicablefinal, non-aira•1•his,
                           judicialopinionswill becalled    "Applicablelaw."
                                                                                           "
                            (K) "ConnnunityA•••ri•rs= Does,Fess,and Amm enr• All does,fees,                          is andaghercharges
                            thatmeimposeden Borroweror the Papertyby a condominiumassociation,                homeowners    =ae1•don or
                            similarorganisation   will becalled"Community   Anncia6onDues,Pees,and       h•-m        "
                                                      Transfer."                    Transfer"meansany transferof inoney.otherdan by
                            (L) "EisetronicFends                 "ElectronicPands
                            cheek,draft, or sindlarpaperinstrument,which in initiatedthmughan elecgronicterminal.telephonic
                            innrument,computer,or magnetietapesoasto order,insmlet.or authorizea financialinstitutionto debitor
                            creditanaccountSomecommonesamples           of anBlectmniePundsTransferarepoint-of-sale      transfers(where
                            acanisuchasanametor debitcardis usedata merchant),          actornated  tallerrmchine(or ATM) unnanctions.
                            tensfeminitiatedby Iclephone,    wiretransfers,andautomated   clearinghouse  transfers.
                            04) "EscrewItems." 'Ihoseitemsthatamdescribed         in Section3 will becalled"EscmwIrems."
                                                   Proceeds.""Miscellaneous    Proceeds" meansany compensation.
                            (N)  "Miscellaneous                                                                     settlement,awardof
                           d•=•gre or proceeds     paidby anythini party(otherthanlasurance    Proceeds,  asdermedin, undpaidundershe
                           coverage  describedin Seetlan5) for (i) damageto.or destruedon     of, gheProperty:(ii) Con+=••da= er olber
                            taking of aff or any part of the Paperty; (iii) conveyancein lieu of Condemnation           or saic to avoid
                            Conderanation;   or (iv) misrepresemationsof, or omissions asgo,thevalueand/orconditionof theProperty.A
                                                                                                                 ''Condemnation."
                            taldngof ghePropenyby anygovemmental        suthority by eminentdomainis knownas
                                                                          Insurance"
                            (0) "Mortgage Insurance." "Mortgage                       meansinsurancepmtectingI.ender against the
                           nonpayment    of, or defaulton,thetaan.
                            (P) "Periodic Payment" 'Ihe regularlyscheduled       amountduefor (i) principalandinterestunderthe Note,
                           and(ii) anyamountsunderSection3 will beeatled"PeriodiePayment*
                                "RESPA." "RESPA"meanstheRealP.state           Soulement  Procedurea  Act (12U.S.C.Section2ti01et acq.)
                            (Q)
                           andits implementing     regulation.RegulationX (24C.PJt.Part3500),astheymightbe•=r=iat fromtimeto
                           time,or anyadditionalor successor     legislationor regulationthatgovernsthesamesubjectmaner.As usedin
                           thisSecurhyInstrument,"RESPA"afers to all requirements         andrestrictions  thatareimposedin tegardto a
                                                         loan"  evenif theImandoesnot qualify asa "federallyrelatedinottgageloan"
                           "federallyrelatedmongage
                           underRESPA.
                           BORROWER'STRANSFERTO LENDEROFRYGHTSIN THE PROPERTY
                                  I mortgage,grantand conveythe Propertyto MERS (solelyas nomineefor Lenderand Ionder's
                           successors  in intercat)andits successors   in interestsubjectto the termsof this SecurityInstrument.This
                           meansthat,by signingthisSecurityInstrument,      I amgivingLenderthoserightsthatarestaged      in thisSecurity
                           InstmmentandalsothoserightsthatApplicable1..awgivesto lenderswhoholdrnortgages              onrealpropeny.I
                           amgivingLendertheserightstopmtectLenderfrompossiblelossesthatmightresultif f fail to:
                           (A) Payall theamoumsthatI oweLenderasstatedin theNote including,but not limitedto, all renewals,
                           extensions andmodifications    of theNote:
                           (B) Pay,with interest,any amountsthatIonder spendsunderthisSceurityInstrumentto protectthevalueof
                           thePropertyandLender'srightsin thePaperty:and
                           (C) Keepallof my otherpromises      andagreements   underthisSecurityInstrument   andtheNote.
                                 I understand   andagreethatMERSholdsonly legaltitle to the rightsgrantedby mein this Security
                           Instrument,  but, if necessary  to complywith law or custom,MERS(asnomineefor LenderandT.ender's
                           successors andassigns)    hastheright:
                           (A) 10exerciseany or all of thoserights,including,butnot limitedto, theright to forecloseandsell the
                           Property;and
                           (B) to takeany actionrequiredof I.enderincluding,butnotlimitedto,releasing         andcancelingthis Security
                           Instrument.




                                4A(NY)(o5ca) CHL(oat05)                      Page
                                                                                2of13                                   Form3o331/01




                                                                     72 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                          INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 25 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                                                         DOCID #:
                           DESCR1FriONOPTHE PROPERTY
                                Igive MERSrighmin thePropertydescribed in (A) through(G) below;
                           (A) ThePropertywhichinlocatedat
                           592o TYNOALI.AVEsroE                                                               (Sirectl
                           BROmt                                                    (City.he orVinage),
                                                                                                     NewYork
                           10472         (2lpcodel.ThisPropertyis in BRoux                                   County.
                           It hasmefollowinglegaldescripdon:
                           As  per   legal   description    Sttached   hereto and made a part hereof . Being
                           the same premises conveyed to the mortgagar (s) herein by deed f rom Diana
                           HeGonnell, dated 12/17 /97 recorded 2/18 /98 in Reel 1530 page 104.




                           (B) All buildingsandotherimpmvements      thatarelocaredon thePiopertydescribed  in subsection(A) of this
                           secdon;
                           (C) All rightsla otherpropertythatI haveasownerof thePropertydescribed   in ad=rion (A) of thisaection.
                                                                                               Ptoperty;"
                           'theserighs ageknownas°eanemenm       andsppurtenances attachedsothe
                           (D) All righmthatI havein the landwhichlies in thestreetsor roadsin fsontof. or nestto, the Property
                           described  in •nhauffm (A) of thissection;
                           (E) All fixturesthatmenowor in thefuturewill beonthePapertydescribed        in subsections(A) and(B) of
                           thissection;
                           (P) All of therightsandpropertydescribedin subsections  (B) through(E) of thissectionthatI acquirein the
                           folore;and
                           (G) All rp-•          of or additionsto thePapertydescribed  in aubsectiona(B) through(F) of daissection
                           andall insurancePmeceds    for lossor damageto, andall Mir!!===      Paceedsof thePropertydescribedin
                           subsections  (A) through(P)of thissection.

                           BORROWER'SRIGHT TO MORTGAGE THE PROPERTYAND EGRRüVñ.R'S OBLIGATION
                           TODEFENDOWNERSHIPOPTHE PROPERTY
                                I promisethat (A) I lawfully owntheProperty;(B) I havetherightto mortgage,   grantandconveydie
                           Propertysotander; and(C) thereareno outstanding    clahnsor charEesagainstthePmpesty,eaceptfor those
                           whichareof pohlicsecord.
                                I give a generalwarrantyof tide to Lander.'Ihis meansthatI will be fuRyresponsible   for any icsses
                           whichIznder sufferabecausenomeone       otherthanmyselfhasaomeof therightsla the Propertywhich I
                           pmmiscthatI have.I promise   thatI   will defendmy ownership  of the Propertyagainstany claimsof   such
                           righa
                           PLAIN LANGUAGESECURITYINSTRUMENT
                                  tis SecurityInstrumentcontainapromiscaand agreements      that me usedin real propertysecurity
                           insemnents  all overthecountry.It alsocontainsotherpromisesandagreements   thatvary in differentpartsof
                           thecountry,My prom®mes  andagreements   arestatedin "plainlanguage."

                           COVENANTS
                                IpromiseandI agreewithtanderasfollows:
                                L Borrower'sPrunise to Pay.I will pay to Iznderon timeprincipalandimereadueundertheNote
                           and any prepayment,   latechargesandotheramountsdueundertheNote.I wiTIalsopay all amountsfor
                           EscrowItemsunderSection3 of thisSecurityinstrument
                                Payments  dueundertheNoteandthisSecurityinstrumentshallbemadein U.S.currency.If any of my
                           payment by cheekor otherpaymentinstrurnentis seturnedto lander unpaid,tander may requiremy
                           paymentbemadeby: (a)cash;(b) moneyonfer;(c) certifiedcheck.bankcheek.ueasmer's     cheekor eashier's
                           check,drawnuponaninnitutionwhosedeposimareinsted by a federalagency.instrurnentality.  or entity;or
                           (d) BlectronicPundsTransfer.
                                Paymentsaredeemedreceivedby Landerwhenreceivedat the locationrequiredin theNote,or at
                           anotherJocationdesignated  by tander underSection15of this SecurityInstrumentlander may retumor
                           acceptany paymentor partialpaymentif it is for anamountthatis lessthantheamountthatis thendue.If
                           I.anderacceptsa lesserpayment,Iznder mayrefuseto accepta lesserpaymentthatI maymakein thefutme
                           anddocanot waiveanyof its rights.tander is notobligatedto applysuchlesserpaymenta   whenit accepts
                           suchpaymenia.If intereston principalaccrucasa if all PeriodicPayments hadbeenpaidwhendue,then
                           lander neednot pay intereston unappliedfunds.lander may hold auchunappBedfundauntil I make
                           paymenta  to bring theloan currentIf I do notdo sowithina reasonableperiodof turne,Eanderwilt either



                                    gosong CHL(oWas)
                               -6A(NY)                                       3of13
                                                                          Page                                      Form3o331701




                                                                    73 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1       1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 26 of 39
                                                                        RECEIVED  NYSCEF: 08/29/2019




                                                                                       DOC ID f
                                                                                                         will be applied to the
                  apply suchIbadsor return them to me.In the eventof forcelosure,any unappliedibnds
                                                                                                   which I might havenow or
                  coranding principal balanceimenediarly prior to foreclosure.Nooffigetor claim
                  in the funne against lander will relieve me from making paymentsdue under the Note and this Security
                  Instrumentorkeeping all of my other promisesand agreementssecuredby this SecurityInshurnent
                        2, AppHcation of Borrower's Paymenta and Insurance Proceeds,Unless Applicable Law or this
                  Section2 requiresotherwise, lander will apply eachof my paymentsthat Leader acceptsin the following
                  order:
                  First to pay interestdueunder the Note;
                  Next, to pay principal dueundertheNote; and
                  Next, to pay the amountsdue14nder underSection3 of this SecurityInstrument.
                  Suchpaymentswill be applied to cachPeriodicPaymentin the orderin which it becamedue.
                                                            follows'
                  Any remainingamoumswill be appliedas
                  Pirst to payany late charges:
                  Next, to payany otheramountsdueunderthis SecurityInstrument;and
                  Next, to reducetheprincipal balanceof theNote.
                        If lander receivesa paymentfmm me for a late PeriodicPaymentwhich includesa sufficient amountto
                  pay any latechargedue, the paymentmay be appliedgothe latePeriodicPaymentand the latecharge.If enote
                  thanone PeriodicPaymentis due, Iander inay apply any paymentseceivedftom rne: Plast,to the sepayment
                  of thePeriodicPaymentsthat are due if, and to the eatentthat, eachpaymentcan be paid in fbB; Next, to the
                  extent that any excessexists after the payment is applied so the full payment of one or more Periodic
                  Payments,suchexcessmay be appliedto any late chargesdue.
                        Voluntary prepaymentswill be applied as follows: First, to any prepaymentcharges;and Next, as
                  describedin theNote,
                        Any applicationof payments,InsuranceProceeds,or MiscellaneousProceedsto principal due underthe
                  Note will not extend or postponethe due date of the Periodic Paymentsor changethe amount of those
                  payments,
                        3. Monthly Payments For TaxesAnd Insurance,
                        (a)Borrower's Obligations.
                        I will pay to lander all amountsnecessaryto pay for taxes,assessments,  water charges,sewer rentsand
                  othersimilar charges,ground leaseholdpaymentsor rents(if any), hazardor property insurancecovering the
                  Property,flood insurance(if any), and any requiredMortgageInsurance,or a Loss Reserveas describedin
                  Section 10in theplace of MortgageInsurance.Each PeriodicPaymentwill include an amountto be applied
                                                                                  Items:"
                  towardpaymentof the following itemswhich arecalled "Escmw
                        (1) The taxes,assessments, water charges,sewerrentsandother similar charges,on the Property which
                       underApplicable Iaw may be superiorto this SecurityInstrumentas aLien on the Property.Any clairn,
                       demandor chargethat is madeagainstproperty becausean obligation hasnot beenfuHilled is known as
                       a "Lien;"
                       (2) The leaseholdpaymemsor groundrentson the Property(if any);
                       (3) The premium for any and all insurancerequired by Lender under Section 5 of this Security
                       Instrument:
                       (4)'Ihe premiumfor MortgageInsurance(if any);
                       (5) 'Ihe amountI may be requiredto pay I4nder underSection10 of this Security Instrumentinsteadof
                       thepaymentof thepremium for MortgageInsurance(if any); and
                       (6)If requiredby Lender, theamountfor any CommunityAssociationDues,Fees.and Assessments,
                       After signing the Note, or at any time during its term, Lender may include theseamountsas Escrew
                  Items.'The monthly paymentI will makefor Escrow Items will be basedon Iznder's estimateof the annual
                 amountrequired.
                       I will pay all of theseamountsto I.enderunlesslander tens me, in writing, that Ido not haveto do so, or
                 unlessAjiplicable Law requires otherwise.I will make thesepaymentson the same day that my Periodic
                 Paymentsof principal and interestaredueunderthe Note.
                       The amountsthat I pay ro Lender for Escrowiternsunderthis Section3 will be called"Escrow Funds." I
                 will pay IAnder the Escrow Funds for PacrowItems unlessIander waivesmy obligation to pay the Pacrow
                 Pundsfor any or all EscrowItenvi.Iander may waive my obligation to pay to LenderEscrowFundsfor any or
                 all Escrew Items at any time. Any such waiver must be in writing. In the event of such waiver, I will pay
                 directly, whenandwhere payable,the amountsdue for any EscrowItemsfor which paymentor EscrowFunds
                 has been waived by Iander and, if Iander requires, will promptly send to Lender receipts showing such
                 payrnentwithin suchtime period asIander may require.My obligation to makesuchpaymentsandto provide
                 receiptswill be consideredto be a promiseandagreementcontainedin this Security Instrument,as the phrase
                                 agreerness" usedin
                 "promisesand                  is       Section9 of this Security Instrument If I am obligatedto pay Escrow
                 Items directly,pursuantto a waiver, andI fail lo pay theamountduefor an EscrowItem, Lender may pay that
                 amountand I will then be obligated under Section9 of this Security Instrumentto repay to Lender. Iander
                 may revokethewaiver as to any or all EscrewItemsat any time by a noticegiven in accordancewith Section
                 15 of this Security Instrument and, upon the tevocation, I will pay to Lander all Escrow Funds, and in
                 arnounts,thatarethen requiredunderthis Section3.




                      -6A(Ny(esos)      CHL(0a/05)                Page4of13                                    Form3a33UOt




                                                                        74 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                           INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 27 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                                                                           of EsemwIsemamountsto bepaid.
                                  1 prorniseto promptlysendto Iander any noticesthatI receive
                           Iander will endrnate        frorn time to time die amountof EscrewFondsI will haveto payby asingexisting
                           asessments        andbills andreasonable    estimates of diesnountI wilt haveto payfor EscrowItensin theAsture,
                                                                                         meshart for detennining theamountI amto pay.
                           unlessApplicableLawrequiresIanderto useanother                                          sufficient10permitIAnderlo
                                   Lendersusy,at any time,collectandhoki EscrowFtmdsin anamount
                                                                     speein=tonderRESPA.ApplicableLawputslimitaonthetotalamountof
                           applytheEacmwFandsatthethnc                                                                                    maximum
                           F.saowFundsIandercanat anytimecollectandhold.'this totalamountcannotbemorethanthe
                                                                                                                                   a lowerlindt on
                            ==i        alendercouldrequireinder RESPA.If thereis anotherApplicableLawthatimposes arnount
                                                                                                                             thefewer
                            thetotalamountof EscrowFundslandercancollectandhold,Lenderwill belimitedto
                                   (b) Leader'sOhilgations.                                                                            inamedby a
                                   Landerwill keeptheEscrowFundsin asavingsor bankinginstitudon                whichhasitsdeposits
                            federalagency,instrumentality.        or entity,or in anyPederalHomeLoanBank.If lander is sucha savingsor
                                                                                             Leaderwill usetheEscrewPundsto paytheEscrow
                            bankinginstitution,lander may holdtheEscmwPunds.                                                                without
                            Iromsno laterthanthetimeallowedunderRESPAor otherApplicablelaw. Ianderwill givegome,
                            charge,anannualaccounting           of theEscrowFunds.nal accounting        will showall additionsto anddeductions
                            fromtheEacrowPundsandtheseason               foreachdeduction.
                                   Leadermaynotchargemefor holdingor keepingtheP.semw                  Funds,for usingtheEscrewFundsto pay
                            EscmwIsems,for makinga yearlyanalysisof my paymentof Loscrow                  Pundsor for receiving.or for verifying
                            and totalingassessmenta          andbills. However,12ndermay chargemefor theseserviccaif Landerpaysme
                             interentontheEscrowPundsandif ApplicabicLawpermitaIanderto makesuchacharge.Leaderwill notbe
                             requiredto pay ine any interestor eamingson theEscrowFundsunlesseither(1) lander andI agreein
                                                                                                         ApplicableLaw requiresIander to pay
                             writing thatlander will pay intereston theEscrowPunds.or (2)
                             interestontheEscrowFoods.
                                    (c) AsUmstments      to theEscrewFonds.
                                    UnderApplicableLaw.thereis alimit on theamountof EscrowPundsLeadermayhold,If theamount
                             of P.setow    Fundsheldby Ianderexceeds         thislimit, thentherewill beanexcessamountandRESPAuequires
                             lander toaccountto mein aspecialinannerfor theexcess              amountof EscmwFunds.
                                    If, at any time,Iander hasnotreceivedenoughEscmwFundsto makethepayments                        of EscrowItems
                             whenthepayments         aredue,Lendermaytellinein writingthatanaddldonal            amountis necessary.    I will payto
                             Landerwhateveradditionalamountis necessary              to paytheEsciowItemswhenthepayrnents           aredue,butthe
         j                   numberof payments         will notbemorethan12.
                                    WhenI havepaidall of theSurrsSecured,           lander will promptlyrefundtomeanyEscrowFundsdiatare
                             thenbeing      held  by Lender.
                                    4. Borrower'sObligationto PayCharges,Assessments                And th        I will payall taxes,assessments.
                              watercharges,      sewerrentsandothersimilarcharges,        andanyothercharges    andfinesthatmaybeimposedon
                              thePropertyandthatmay besuperiorto this SecurityInstrument.              I will alsomakegroundrentsor payments
                              dueundermy 1case        if I urnatenantonthePropertyandCommunityAssociation             Dues,Fees,andAssessrnants
                              (if any) dueon the Paperty. If theseitemsare EscrowItems,I will do this by making                    thepaymemsas
                                                                                                                                "Ferson"incans
                              describedin Section3 of this SecurityInstrument.          In this SecurityInstrument,  theword                     any
                              individual.organization,      govemmental   authorityor otherpany.
                                     I  will                  or
                                              prompdypay satisfy         all Liens   againstthe  Propeny  that  may   be   superior gothis  Securhy
                              Instrument.However,tbleSecurityInstrument            doesnotrequiremeto satisfya superiorUcn it: (a) I agree.in
                              writing, to pay theobligationwhichgaveriseto thesuperiorf.JenandLanderappmvestheway in whichI
                              agreeto paythatobilgation.but only solongasI amperfonningsuchagreement;                   (b) in goodfaith.I argueor
                              defendagainstthesuperiorLienin a lawsuitsothatin r eare/s opinion,duringthelawsuit,thenuperiorLien
                                                                                                                                                  an
                              may not beenforced,but only until thelawsuitends;or (c) I securefromtheholderof thatotherLion
                              agreement,     approved   in writingby lander,thattheLicnof thisSecurityInsoument          is superiortotheLienheld
                              by thatPerson.If Ianderdetermines          thasany partof thePropenyis subjectto a superiorLicn. Iander may
                              giveBorrowera noticeidentifyingthesuperiorLicn.Within 10daysof thedateonwhichthenoticeis given,
                              Barrowes     shallpayor satisfythesuperiorLienor takeoneormoreof theactionsmemioned                 in thisSecdon4.
                                     Landeralsomayrequiremeto paya one-timechargefor anindependent                  realestatetanreportingservice
                              usedby Iander in connectionwith theLoan,unlessApplicableLawdoesnotpermitLenderto makesucha
                               charge.
                                     5. Borrower'sObligationto Maintain KazardInsuranceor PropertyInsurance.I will obtainhazard
                               or propertyinsuranceto coverall buildingsandotherimproveracnts               thatnoware.or in thefutumwill be.
                               locaredontheProperty.Theinsurance           will coverlossor damage    caused  by fire, hazards  normallycoveredby
                               1!xtendedCoverage"hazardinsurance            policies,andany otherhazardsfor whichLenderrequirescoverage,
                               including,butnotlimitedto eanhquakes          andfloods.Theinsurance      will bein theamounts(including,butnot
                               limitedto. deductiblelevels)andfor theperiodsof timerequiredby Lander.WhatLeaderrequiresunderthe
                               lastsentence    canchangeduringthetermof theLean,I maychoosetheinsurance                  company,but my choicein
                               subjectto lander'sright to disapprove.         lander may not disapprovemy choiceunlessthe disapprovalis
                               reasonable.    lander may requireme to pay either (a) a one-timechargefor flood zonedcLermination,
                               certificationand trackingservices.or (b) a one-timechargefor floodzonedetermination                  andcertification
                               servicesandsutnequent        chargeseachtimeremappmgs        or similarchanges  occurwhichreasonably      inightaffect
                               abcfloodzonedetennination         orcertification.If I disagree with thefloodsonedetermination,     I mayrequestthe
                               PederalP2nergency        Management    Agencyto reviewthefloodzoncdetermination            andI prorniseto payany
                               feeschargedby theFederalEmergency           Management     Agencyforitsreview.
                                      If I fall to malmainany of the insurancecoverages           describedabove.Iander may obtaininsurance
                               coverage,    at I.ander'soptionandmy expense.       landeris undernoobligadonto purchase        anyparticulartypeor


                                        (0son)        CHL(onfD5)                  Page
                                                                                     5alts                                        Ferm3033U01
                                   -BA(NY)




                                                                          75 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                         INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 28 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                    .    .




                                                                                                         DOCID 9
                            amountof coverage.Therefbre, suchcoveragewill coverIander, but mightor mightnot protectme, my
                           equityin thePaperty,or thecontentsof theProperty,againstanyrisk,hazardor liability andmightprovide
                            greateror Icenercoverage    thanwasprevionatyin effect.I acknowledge           thatthecostof theinsurance    coverage
                            no obtainednught significantlyexceedthe centof insurancethat I could haveobtained.Any amounts
                            diminnand    by lander underthisScotion5 will becomemy additionaldebtnecuted              by thisSecurityInstrurnent
                            '1hose   amountswill bearintercatattheinterestratesetforthin theNotafmmdiedateof dinburnament                  andwill
                            bepayabicwithsuchingerestuponnodeofmmtandertome requesting                      payment.
                                   All of theinsurance  policiesandrenowalsof thosepolicieswill includewhatis knownasa "Standard
                            MottgageClause"gopmtectr ader andwill nameIanderasmortgagee                        and/orasanadditionallosapayee.
                            Theformof all penciesandrenewalswill be acceptable              to lander.Landerwill havetheright to hold the
                            policiesandrenewalcertificates.     If Lenderrequires,I will proniptlygivelanderall neceipts         of paidpremiums
                            andrenewalnoticesthat1receive.
                                   If 1 obtainany form of insurancecoverage,not otherwiserequiredby lander, for damageto, or
                            destruelion   of, the Property,suchpolicy will includea StandardMortgageClauseandwill nameIander as
                            mortgagee     andforasanadditionallosspayee.
                                   If thereis a losscr darnage to theProperty,I will prompdynotify theinsurance          company   andlander.If I
                            donot pmmpdypmve10theinsurance            companythatthelossordamage            occurred,thenI =tar maydoso.
                                   The amountpaid by the insurancecompanyfor lossor darangeto the Propertyis called"Insurance
                            Proceeds."    Unlesslander andI otherwiseagreein writing, any InsurancePraeeen whetheror not the
                            underlyinginsurance     wasrequiredby lander,will beusedtorepaircr torestorethedan=prf Propertyunlns:
                            (a) it is not economicallyfeasibleto maketherepaimor restoration;           (b) theuseof theInsurance    Proceeda  for
                            thagpurposewouldlessenthepmtectiongivento Tader by thinSecurityInstrument;                    or (C)tanderandI have
                            agreedin writing notto usetheInsurance         Proceeds    for thatpurpose,Duringtheperiodthat any tepairsor
                            tesgorations   are beingmade,lander may hold any InsurancePaceedsuntil it hashadan opportunityto
                            inspecttheProperty10verify thattherepairworkhanbeencompletedto Iznder'ssatisfaction.                    However,this
                            inspectionwill bedonepromptly.Landermay mairepaymentsfor therepairsandrestorations                         in a single
                           paymentor in aseriesof pmgress        payments   matheworkis completed.        UnlessLanderandI agreeotherwisein
                            writingor unicasApplicableLawrequiresotherwise,           Landeris notrequitedto paymeanyinterestor earnings
                           ontheInsurance       Proceeds. I will pay for any publieadjustera    or otherthirdpasticsthatI hire,andtheirfees
                            will notbepaidoutof theInsurance        Pmeceds.   If therepairor restoration     is noteconomically   feasibleor if it
                            wouldlessenlande/s protectionunderthisSecurityInstrument,               thentheInsurance     Proceeds  will beusedto
                           reducethe amountthatI owe to I.4nderunderthis Seceity InstmmentSuchInmrancePmceedswtil be
                           appliedin theorderpmvidedfor in Section2. If anyof theInsurance               Proceeds  remainaftertheamountthat1
                           oweto Leaderhasbeenpaidin full, therernmining           Insurance  Proceeds   will bepaidtome.
                                   If 1abandontheProperty,Iandermayfile, negotiate          andseede    anyavailableinsumnce     claimandselated
                           matters.If I do not armwer,within 30 days,a noticefmm lander atatingthattheinsurancecompanyhas
                           offeredto setdea claim,Lendermaynegotiateandsettletheclaim.The30-dayperiodwill beginwhenthe
                           noticeis given.In citherevent,or if landeracquiresthePropertyunderSection22of thisSecurityInstrument
                           or otherwise,I givelander my rightsto anyinsuranceProceeds                in anamountnot greaterthantheamotmts
                           unpaidundertheNoteandthisSecurityInstrument.              I alsogiveLanderanyotherof my righs (otherthanthe
                           rightto anysefundof unearned       premiumsthatJ paid)underall inarancepoliciescoveringthePaperty,if the
                           rightsareapplicableto thecoverage       of theProperty.Landermayusetheinsurance             Proceeds  eitherlo repairor
                           reamreabePapertyor to payamounts          unpaidundertheNoteor thisSecurityInstrument,             whetheror notthen
                           due,
                                  di Borrower'sObtigationsto OcenpyTheProperty,1will occupythePropertyandusethePropertyas
                           my principalresidencewillun 60 daysafterI signthis SecurityInstrurnent.                J will continueto occupythe
                           Papertyandto usethePmpenyasmy principalresidence                for st leastoneyear.Theone-year       periodwill begin
                           whenI first occupytheProperty.However,I will nothavein occupythePsoperty                    andusethePapertyasmy
                           principalresidence     withinthetirneframessetforthaboveif Landeragreesin writingthat1donothavetodo
                           so.lander innynotrefusetoagreeunlesstherefusalis seasonable.               I alsowill nothavesooccupytheProperty
                           and use ghsPtopenyas my principalresidencewithin the tirne framesact forth aboveit eagenuating
                           circumstances     enistwhicharebeyondmy contml.
                                  7. Borrowar's Obligationsto Maintain And ProtectThe Property And to Fulfill Any Lease
                           Obligations.
                                  (a) MaintenanceandProtectionor theProperty.
                                  I will notdestroy,damage    or harmtheProperty,andI will notallowthePropertytodeteriorate.             Whether
                           or notI amresidingin theProperty,I will keepthePropertyin goodrepairsothatit will not deteriorate                    or
                           docsesse    in valueduegoitseondition.Unlenait is determined        underSeedon      5 of thisSecurityInstrumentthat
                           repair is not coonomicallyfeasible,I will promptly repair the Propenyif d•mand to avoid thither
                           deteriorationor damage.If insuranceor Condemnation                (as definedin the dermitionof Minesilaneous
                           Proceeds)     proceeds arepaidbecause    of lossor damageto, at Condemnation          of, theProperty,I will repairor
                           restorethe Propertyonly if lander hasreleanedthoseproceeds               for auchpmposes.     tander maypay for the
                           repairsandrestoration     outof pmceeds    in a ainglepaymentor in a seriesof progress        paymentsasthewalk is
                           completed,If theinsurance       or Condemnation    pr-*       arenotsaf5eientrosepairor restorethePaperty,I
                           promiseto payfor thecompletionof suchrepairorrestoration.



                                     tenon) CHL(calon)
                                 RA(NV)                                         Paa•aof13                                       Form30331101




                                                                         76 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                             INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 29 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                                                                       DOCID I:
                                        ande-a                 omopeny.
                                                                                                                                       will do so in a
                                  r ,-ter, andothersauthorized        by Lender.inayenterco andinspecttheProperty.Theytheinsideof the
                           ream••hramannerandatreasonable               times.Ifit hasa reasonable   purpose,  landermayinspect
                           homeor otherimprovemens            onthePropetty.Befone      or atthedmeaninspection         is made,landerwill giveme
                           noticestadagareasonable         purposeforsuchinteriorinspection.
                                                                                                                                     or      Personor
                                  8, Borrowers taan Apptle•Haa If, dming theapplicationprocesfor theIman,l. any                         or inaccurate
                                              at      directionor    with  my   knowledge     or  consent, m  adefalse,ndsleading,
                           entity acting my
                            stmements     tolander aboutinformadonimportantto landerin determining                myeligibilityfor theloan (ordid
                           not providelander with suchinformation),Iander will treat my actionsas a defaultunderthis Security
                            InstruraentFalae,nñaleading,        or inaccurate statements   aboutinformadon     importanttolander wouldincludea
                            misrepresentation      of my intentionto occupythePropertyasa principalresidence.             Thisisjustoneexampleof
                           afalse,mlateading,       or inaccurage  stalement of importantinformation.
                                                                                                                                        promisesand
                                   9, Lender's Right to Protect Its Rightsin The Property.If: (a) I do not keepmy
                                            madein this SecurityInstrument;(b)nomeone,           includingme,beginsa legalproceeding          thatmay
                            agreements
                                                                                                                          Instmment(suchasa fegal
                           significantlyaffectLander'sinterestin thePropertyor rightsunderthisSecurity                                    pr=aGafr
                            paceedingin bankruptcy,         in probate,for Condemnation       or Forfeiture(asdefinedin SectionIl),
                                                                                                                                             underthis
                            whichcouldgiveaPersonrightswhichcouldequalor exceedlander'sinterestin thePapertyor
                                        Instrument,   proceedings    f or enforcement   of  a Licn  which   may   becomesuperiorto this Security
                            Security
                            Instrument,     or to enforcelawsor regulations);     or (c) I haveabandoned     theProperty,thenlander maydoand
                            pay for whateveris reasonable        or appropriate   to protectIandets imenest      in thePropertyandtandersrights
                            underthisSecurityinstrurnenL
                                   Iandets actionsmay incInde,but arenot limisedto: (a) protectingand/orassessing                     thevalueof the
                                                                                                                                            againstthe
                            Property;(b) securingand/orrepairingthe Property;(c) payingsumsto eliminateany Lien
                            Propertythat       may  be equalor superiorto this Securityinstrument;(d) appearingin courttand (c) paying
                            reasonable     auorneys'feesto pmtectits imerestin the Propertyand/orrightsunderthisSecurityInstrument,
                            incIndingits secured      positionin a bankruptcy     proceeding.   IandercanalsoenterthePapertyto makerepairs,
                            changelocks,replaceor boardup doomandwindows,drainwagerfrompipes.elindnate                          buildingor othercode
                            violationsor dangerous        conditions,haveudlities tumedon or off. andtakeany otheractionto accurethe
                            Property.Althoughlander maytakeactionunderthisSection9, Lenderdoesnothaveto dosoandis under
                            nodutytodoso.I agreethatIanderwill notbeliablefor nottakinganyor allactionsunderthisSecIlon9.
                                   I will'pay to lander any amounts,with interest.whichlander spends                 anderthisSection9. I will pay
                            thoseamoumato LeaderwhenLendersendsmea noticerequesdng                         thatI doso.I will pay intereston thoan
                             amountaat the interestrateset forth in the Note.Imereston eachamountwill beginon thedatethatthe
                             amountis spentby lander.This SecurityInstrumentwill protectlanderin caseJdonotkeepthispromiseto
                             paythoacamounts        withinterest
                                   If I do notown,butama tenanton theProperty,I will fulfill all my obligationsundermy lease.I also
                             agreethat,    if  I acquire thefull title (sometimes   ealled"FeeTitle") to theProperty,my leaseintereaandthe
                             FeeTitlewill nmmergeunlesslanderagreesto themergerin writing,
                                   18.MortgageInsurance,It I.anderrequiredMortgageInsurance                   asa conditionof makingtheloan, I
                             will pay thepremiumsfor theMortgageInsurance.             If, for anyreason,theMongageInsurance           coverage  ceases
                             tobeavailablefromthemortgageinsurerthatprevionstyprovidedsuchinsmance                         andLenderrequiredmeto
                             inake separatepaymentsIowardthe premiunmfor MortgageInsurance,I will pay the                               premiumsfor
                             substantiaBy     equivalentMortgageInsurance        coverage   froman altamatemortgage        insumer.  Wowever.   thecost
                            of this MortgageInsurancecoveragewill be substantiallyequivalentto the cost to me of the previous
                             MangageInsurance        coverage,  andthealternatemortgage        insurerwill beada-rafby Lender.
                                   If substantiallyequivalentMortgageInsurancecoverageis not available,I.enderwill estabilsha
                             non-refundable      "lass Reservc*asasubstimrefor theMortgageInsurance               coverage,   I will continueto payto
                            landercachinanthanamountequalto one-twelfthof theyearlyMortgageInsurance                          premium(asof thethae
                             thecoverage      lapsedor ceasedto bein effect).lander wil1retainthesepayments.              andwill usethesepayments
                             to payfor lossesthattheMortgageInmrancewouldhavecovered.                  Thelass Reserve       is non-refundable   evenif
                             theloan is uhimatelypaidin full andI.enderis not requiredto pay meany intereston theIass Reserve.
                            lander canno longerrequireLossReservepaymentsit: (a) MortgageInsurance                           coverageagainbecomes
                             availablethroughaninsurerselectedby tander;(b) suchMortgageInsurance                     is obtained:(c) Landerrequires
                             separately   designated   paymentstowardthepremiums          for Mortgagehururancet      and(d)theMortgageInsurance
                             covemgeisIn theammmtandfor theperiodof timerequiredby lander.
                                   If IanderrequiredMortgageInsurance           asa conditionof makingtheImanandBorrowerwasrequiredto
                             rnakeseparatepaymentstowardthepremiumsfor MortgageInsurance,                        I will pay theMortgageInarance
                             psemiums,     or thefansReserve     payments.   until therequirement    for Mortgage    Insurance  endsaccordingto any
                            trritten agreement      betweenlander andme providingfor suchtermination               or until terminationof Mortgage
                             Insurance    is requiredby ApplicableLaw.lander mayrequiremeto payIbepremiums,                       or theIass Reserve
                             payments.     in themannerdescribedin Section3 of this SecurityInstrumentNothingin thls Section10will
                             affectmy obligationto payinterestat theratoprovidedin theNote.
                                    A MorigageInsurancepolicy paysIander (or anyentity thatpmchases                     theNote)for certainlossesit
                             mayincurif Bonewerdoesnot repaytheLoanasagreed.Borroweris nota partyto theMortgageInsurance
                             policy.




                                  4A(NY)(o5ca)        CHL(0a/o5)                   Page
                                                                                      7of13                                         Form3o331t01




                                                                            77 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                      INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 30 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                  Nortgageinsmersamessdicir lotalriskon all MortgageInsurance          fromtheerodme.Mortgageinsuters
                            may enterinto age•=nre with otherpartiesto shareor changetheir risk, or to reducelosses.These
                            agreements    arebasedon lenasandconditionsthataresatisfactory       to themortgage     insurerandsheotherparty
                            (or parties)to theseagr==•        'theamaggeements   nity requhethemortgage       insurertomakepayments      using
                            any sourceof fundsthatthemortgageinsusermay beveavailable(whichmay includeMortgageInsurance
                             premisms),
                                  As a sesultof theseagreements,    lander, any ownerof theNote,anotherInsurer,any reinsurer,or any
                             otherondlymayreceive(directlyor indirectly)arnounts       thatcomefromaportionof Bonowe/spayments               for
                             MortgageInsurance,     in eachsagefor sharingor changingtherrxxtgageinsure/srisk,or reducinglosses.If
                             thcacagreements    providethatanaffiliateof lander takesashareof theinsme/srisk in exchange            for ashare
                                                                                                               reinmrance."  It alsoabouldbe
                             of thepregniums   paidto theinsuter,thearrangement     is oftentermed"captive
                             uprimanadthat (a)any of theseagreements       will notaffecttheamounts      thatBorrowerhasagreedto pay for
                             MortgageInsurance,    or anyothertermsof theLoan.Theseagreements         will notincrease   theamousBonower
          :                  will owefor MortgageInsurance,      and they will not entideBorrower10any mfund:and(b) any of these
                             agreements   will not affecttherightsBonomerhas- if any - regardingtheMortgageInsuranceunderthe
                             Horneownem     ProactionActof 199gor anyotherlaw.Theserightsmayincludetheright(a)to receivecertain
                             stircra.nves, (b) to requenandobtaincancellationof the MortgageInsurance,(c) to havethe Mongage
                             Innorance  tenninatedautomatically,  and/or(d) to receivea reñmdof anyMangageInsurance             premiumsthat
                            werenotcarnedatthetimeof suchcancellation        or1ermination.
                                  11.AgreementsAboutMia.naneousPeaceedst               Forfeiture,ARMiscellaneous       Proceeds  areassigned
     I                       to andwill bepaidtolander.
                                  If thePaperty is damaged,     suchMiscellaneous   Pmceeds    will beappliedto restoration    or repairof the
                            Property,if (a) the restorationor repairis economicallyfemaible,        and (b) Lender'ssecuritygiven in this
                             SecurityInstrumentis not lessened.   Duringsuchrepairandrestoration       period,Ianderwill havetheright to
                             holdsuchMiscellaneous      Paceedsuntil lander bushadan opportunityto inspectthePropenyto verify ghat
                             theworkhasbeencompletedto landets sadsfactan.However,theinspection                  will beundertaken   promptly.
                            lander maypayfor therepainandtestorationin asinglediabursement            or in aseriesof progresspayments        as
                             thewort is completed.Unless     I mah    andI agreeotherwisein writingor unlessApplicableLaw requires
                             interestto bepaidon suchMiscellaneous     Proceeds,  landerwlil notberequiredto payBonoweranyinterest
                            or eamingson theMiscellaneous      Proceeds.If therestoration  or repairis noteconomically     feasibleor Lender's
                            accuritygivenin thisSecurityInstrumentwouldbe lessened,           theMiscellaneous    Proceeds  will beappliedto
                             theSumsSecured,whetheror not thendue.Theexcess,if any, will be paidto me.SochMiscellaneous
                            Proceeds   will beappliedin theorderprovidedfor in Section2.
                                  In theevenIof a total taking,desuuction.or lossin value0.ftheProperty,theMiscellaneous              Proceeds
                            will beappliedto theSumsSecured.      whetheror notabendue.Theexcess,       if any,will bepaidtome.
                                  In theeventof apartialtaking.destmetion,    or lossin valueof thePropertyin whichthefairmarketvalue
                            of thePropertyinunediatelybeforethepanialtakirtg.destruction,        or lossin valueis equalto or greaterthan
                            theamountof he SumsSecuredknmediately          beforethepanialtaking,destruction,       or lossin value,theSums
                            Secured   will bereducedby theamountof theMiscellaneous        Proceeds  multipliedby thefollowingfraction:(a)
                            thetonalamountof theSumsSeemedimmediatelybeforethepartialtaldng,destruction,                     or lossin value
                            dividedby (b) thefair marketvalueof thePropertyirnmedialelybeforethepartialtaking,destruction,              or loss
                            in value.Any balanceshallbepaidtome.
                                  In theeventof agartialtaking,destruction,   or lossin valueof thePropertyin whichthefair marketvalue
                            of abePropertyimmediatelybeforethepanialtaking.destraction,          or lossin valueis lessthantheamountof
                            the SumaSeemedimmediatelybeforethepartial taking,deatmction,               or losain value,the Mi==nanmus
                            Proceedswillbeappliedto theSamsSecmedwhetheror notthesumsarethendue.
                                  If I abandontheProperty,or if, afterlander sendsmenoticethattheOpposingPany(asdermedin the
                            nextsentence)    offeredto makeanawanito seldoaclaimfor damages,           I fail to respondto Ianderwithin30
                            daysanerthedateIander givesnotice,Ianderis authorized           to collectandapplytheMiscellaneous        Proceeds
                            eitherto remoration    or repairof thePaperty or to theSumsSecured,        whetheror not thendue."Opposing
                            Pany"incanathethhd
                                                     partythatowesmeMiscellaicousProceeds        or thepanyagainstwhomI havearighrof
                            actionin regardtoMisceItaneous     Proceeds.
                                  J will be in defaultunderthis SecurityInstrumentif any civil or criminalactionor proceedingthat
                            Ianderdegennines     couldresultin a counruling(a) thatwouldrequirePerfeitureof theProperty,or (b) that
                            coulddamage     Landersinterestin thePapertyor rightsunderthisSecurityInstrument"Forfeiture-is a court
                            actionto requirethe Propeny,or any partof the Propeny,to begivenup. I may correctthedefaultby
                            obtaininga courtruling ghatdismisses     thecourtaction,if (anderdetennines         thatthiacourt ruling prevents
                            Forfeitureof thePmpenyandalsopreventa       anydamage     to Landersinterestin thePropenyor rightsunderthis
                            Securityinstrument.If I conectthe default 1 will havethe right to haveenforcement                of dtis Security
                            Insinnnentdiscontinued,     aspmvidedin Section19of thisSecurityInstrument,           evenif lander hastequired
                            lmenediate   Paymentin Poll (asdefinedin Section22).Thepmetedsof anyawanior claimfor damagea                   that
                            amattributable   gothetiarnageor reductionof lander'sinterestin thePmpenyareassigned,            andwill bepaid,
                            toLender.




                                 -sA(NV)(csong CHL(emu$)                          aci13
                                                                               Page                                           Form3033Wo1




                                                                       78 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                    INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 31 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




          .


          .

                                                                                      DOC ID
                       All MiscellaneousProceedsthat arenot appraedto restorationor repairof the Propertywill be applied in
                the orderprovidedfor in Section2.
                       12. r'-an===at= of Berrower's ObUgationsAnd of lander's Rights.
                       (a) Berrower's OhUgations,
                       Iarlder may allow me, or a Personwho takesover my rights andobligations.to delay or to changethe
                amountof thePeriodic Paymena.Even if I.ender doesthis, however,I will still be fully obligatedunder the
                Noteand underthis Security Instrumentunlesslander mgreesto releaseme,in wridng, from my obligations.
                       lander may allow thosedelaysor chansesfor me or a Personwho takesover my rights and obligations,
                evenif lander is tequestednot to do no.Even if Iander is requestedto do so, lander will not be requiredto
                                                                                                                or under this
                 (1) bring a lawsuit against me or such a Personfor not fulfilling obligationsunder the Note
                                                                                                                    the Surns
                Seemity Instrument,tir (2) refuse to extendtime for paymentor otherwisemodify amortizationof
                Secored.
                       (b) Leader's Rights,
                       Buen if Iander doesnot exerciseor enforce any right of lander underthis SecurityInstrumentor under
                Applicable law, lander will still haveall of thoserights and may exerciseand enforcethem in the future.
                Even if: (1) Landerobtainsinsurance,pays taxes,or paysotherclaims,chargesor Liens againsttheProperty;
                 (2) lander acceptspaymentsfrom third Phraons;or (3) lander acceptspaymentsin amountsless than the
                 amount then due, lander witi have the right under Section 22 below to demandthat I make Immediate
                 Paymentin Full of any amountsremainingdueand payableto lander underthe Note andunder this Security
                 Instrument.
                       13. Obligations of Borrower And of Persons Taking Over Borrower's Rights or Obligations. If
                 more thanone Personsigns this Security Instrumentas Borrower, eachof us is fully obligatedto keep all of
                 Bornower'spromisesandobligationscontainedin this SecurityInstrument.lander may enfoice Lender'srights
                 imdcr this SecurityInstrumentagainsteachof us individually or againstall of ustogether.This meansthat any
                                                                                                                     Note'
                 one of us may be requiredto pay all of the SumsSecured.However,if oneof us doesnot sign the               (a)
                 thatPersonis signing this SecurityInstrumentonly to give that Person'srights in the Propertyto Leader inder
                 thetennsof this Security Instrument;(b) that Personis not personallyobligagedto pay theSumsSecured:and
                 (c) that Pemonagreesthat lander may agreewith the other Barrowersto delay enforcing any of lander's
                 rights, to modify, or make any accommodationswith regardto the termsof this Security fastrumentor tfic
                Note without thatPerson'sconsent
                       Subjectto the provisionsof Section 18of this Security Instrument,any Personwho takesover my rights
                 or obligationsunder this Security Instrumentin writing, and is approvedby Lenderin writing, will haveall of
                 my righs and will beobligated to keepall of tny promisesand agreemensmadein this Security Instrument.
                Bormwer will not be releasedfrom Borrower'sobligationsandliabilities underthis Security Instrumentunless
                 lander agreesto suchreleasein writing. Any Personwho takesover Iander's rights or obligationsunderthis
                 SecurityInstrumentwill haveall of Lander'srights andwill be obligatedto keepall of lander's provnisesand
                 agreementsmadein this SecurityInstrumentexceptasprovidedunderSection20.
                       14. taan Charges. 1.endermay chargeme feesfor servicesperfotmedin connecGonwith my default,
                 for the purposeof protecting I.ender's interest in the Property and rights under this Security Instrument
                                                 attorneys'
                 including, but not limited to.            fees,property inspectionandvaluenonfees.With regani to other fees,
                 the fact that this Security Instrumentdoesnot expresslyindicatethat Iander may chargea certainfeedoesnot
                 mean that Iander eannotcharge that fee. Leader may not chargefees that are prohibited by this Security
                 Instnnnentor by Applicable Law.
                       If the Loan in subject to Applicable Law which setsmaxirnumloancharges,and that Applicable Law is
                 finally interpretedso that the interestor otherloan chargescollectedor to be collectedin connectionwith the
                 Imanexceedpermittedlimits: (a) any suchloan chargewill bereducedby theamountnecessaryto reducethe
                chargeto the permitted limit: and (b) any sums alreadycollected from me which exceededpermined limits
                 will berefundedto me. lander may chooseto makethis rehmd by reducingtheprincipal owedundertheNote
                or by making a direct paymentto Borrower. If a refund reducesprincipal, the reduction will be treatedas a
                patial prepaymentwithout any prepaymentcharge(even if a prepaymentchargeis provided for under the
                Note). If I acceptsucha refund that is paid directly to me, I will waive any right to bring a lawsuit against
                Lenderbecauseof theovercharge.
                       15.Notices Required under this Security Instrument All noticesgiven by meor Iander in connection
                with this SecurityInstrumentwill be in writing. Any notice to me in connectionwith this Security Insuument
                is consideredgiven to me when mailed by first classmail or when actually deliveredto my notice addressif
                sent by other means.Notice to any one Barrower will be notice to all BorrowersunlessApplicable Law
                expresslyrequiresotherwise.The notice addressis the addressof the PropertyunlessI give notice to Lender
                of a different address.I will promptly notify Iander of my changeof address.If lander apecifiesa procedure
                for scporting my change of address,then I will only report a changeof addiessthrough ghatspecified
                procedure.There may be only one designatednotice addressunder this Security Instrumentat any one time.
                Any notice to Lender will be given by delivering It or by mailing it by first classmail to I.ender'saddress
                statedon the first pageof this SecurityInstrumentunless1.enderhasgiven me noticeof anotheraddress.Any
                noticein connectionwith this SecurityInstrumentis given to I emier whenit is actually receivedby tander. If
                any nonce required by this Security Instrumentis also required underApplicable Law, the Applicable law
                requirementwill satisfy the correspondingrequirementunderthis SecurityInstrwnent.




                     -aA(NY)(eson) CHL(emus)                     Page
                                                                    Gef13                                     Form3D33Wol




                                                                        79 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                          INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 32 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                  .


                  .
                         •        '                                                                     DOCID I
                                     16.Law That Governstids SeenrityInsgr==d' Word Usage.This                                           as
                               by federallawandthelawof NewYort State.All rightsandobligationscontained                 in thisSecurityJasmunent
                               ageaubjectto any requiremens        andlimitationsof ApplicableLaw.ApplicableLawmightallowthepartiesto
                               agreeby congract      or h mightbe silent.but suchsilencedoesnot meanthattander andI *=ar agreeby
                               contract.Ifanylermof thisSecudtyInstrument          or of theNoteconflictswithApplicableLaw,theconflictwill
         I                     not affectotherprovisionsof this SecurityInstmmentor theNotewhlehcanoperage,                     or be giveneffect,
                               withouttheconflic6ngprovision.Thiameansthatthe SecurityInstrainentor theNolewill temainasif the
                               concietingprovisiondid notexist
                                     As usedin thisSecurkyInstrumenc(a) wordsof themasculine            gendermeanandinelodeconesponding
                             ®
                               wordsof thefeminineandneutergenders;           (b) wordsin thesingularmeanandincludetheplural,andwordsin
                                                                                               "may"givessolediscretionwithoutanyobligation
                                thepluralrneanandincludethesingular;and(c) theword
                               to takeanyaction.
         .                            17.Barrower'sCopy.I will begivenonecopyof theNoteandof thisSecurityInstrument
                                      18.Agreementsaboutlander's RightsIf the PropertyIs Soldor Transferred,Iander may tequire
                                Immediate   Paymentin Pollof all SumsSecuredby this SeemityInstrument           if all or anypartof theProperty.
 I                             or f anyrightin thePropeny,is soldor transferred         withoutIander'spriorwriaenpermission.         If Bonomeris
                                nota naturalPersonanda beneficialinterestin Bonoweris sokior transferred           withoutLonder'aprior written
             ,                 perraission,  landeralsomayrequireImmediate                    in
                                                                                    Payrnent Fult However,thisoptiortshallnotbeexereined
                                by landerif suchexercise     is prohibiged by ApplicableLaw.
                                     If LanderrequiresimmediatePaymentin Pull underdtisSection18,Ianderwill givemeanoticewhich
                               statesthis                  Thenoticewill givemeat least30days10maketherequiredpayment.The 30-day
                               petiodwill beginonthedatethenoticeis givento mein themannerrequiredby Section15of this Sceurity
                               Instmment.If I do not maketherequiredpaymentduringthatperiod,Iander may actsoenforceits rights
                               underthisSecurityInstrument        withoutgivingmeanyfurthernoticeor dan=d for payment.
         I                           19. Borrower'sRight to Have Leader'sEnforeengent              of this Security InstrumentDiscontioned.
                               Evenif Iander basrequiredImmediatePaymentin Pull. I may havetheright to haveenforcement                       of this
                               ScenrityInstrumem      stopped.  I will havethisrightat anytimebeforetheearliestof (a)fivedaysbeforemaleof
                               the Papertyunderany powerof salegrantedby this SecurityInstrument;              (b) anotherperiodasAppileable
                               Iaw mightspecifyfor thetermination         of my righttohaveenforcement   of theloan stopped;      or (c) ajudgment
                               hasbeenenteredenforcingthis SecurityInstrument.In ordergohavethisright I will meetthe foDoming
                               conditions:
                                     (a)I payto tanderthefull amountthatthenwouldbedueunderthisSceurityInstrmnent                  andtheNoteas
                                     if Immediate    Paymentin Pullhadneverbeenrequired;
                                     (b) I correctmy failure to keepany of my otherpromisesor agreements                   madein this Security
                                     Instament;
         ®                                                                       expensesin enforcingthis SecurityInstrumentincluding,for
                                     (c) I pay all of Iander'sreasonable
                                                            attorneys'
                                     example,reasonable                  fees,propenyinspectionandvaluationfees,andotherfeesincurredfor
                                     thepurposeofpmtectingtandersinterestin thePropertyandrightsunderthisSecurityInstrument;                   and
                                     (d) I do whagever    lander reasonably    requiresto assurethatIdnder'singerest    in tfic Propertyandrights
                                     underthis Securityinstrumentandmy obligationsundertheNoteandunderthis SecurityInstrument
                                     continueunchanged.
                                     1.ender  mayrequirethatI paythesumsandexpensea            mentionedin (a) through(d) in oneor moreof the
                              followingforms,asscIcetedby Iander (a)cash;(b) moneyorder;(c) certifiedcheelt,bankcheck,treasurer's
                              checkor cashier'scheekdrawnupon an institutionwhosedepositsare insuredby a federalagency,
                               instrumentality   or entity;or (d) ElectronicPundsTransfer.
                                     If I ful5II all of theconditionsin thisSection19,thenthisSecurityInstranentwill rernainin 1b11           effect
                              asif Irnmediage    Paymentin Full hadneverbeenrequired.However.I will nothavetherightlo havelander's
                              enforcemem     of thisSecurityInstrument     discontinued  if IanderhasrequiredIrnmedinge     Payrnent   In Philunder
                              Section18of thisSceurityInsaumem.
                                     20,NoteBolder'sRight to Sell theNoteor an Intermi In the NotesBorrower'sRight to Noticeof
                              Changeof Loan Servicer;lander's andBorrower'sRightto Noticeof Grievance.'TheNote,or animerest
     '                        in theNote,togetherwith thisSeemityInstrument.           mayhesoldoneor moretimes.I inightnotreceiveany
                              priornoticeof thesesales.
                                     The entity thatcollectsthePeriodiePayments         andperformsothermortgageloanservicingobligations
                              undertheNote,thisSecurityInstrurnent,andApplicablelaw is calledthe"LeanServicer."Theremay bea
                              changeof theI.canServicerasaresultof theasleof theNotetTherealsociny beoneor increchanges                       of the
                              ImanServicerunrelatedto a saleof theNote.ApplicableLawrequiresthatI begivenwrittennoticeof any
                              changeof thef.eanServicer.Thenoticewill statethenameandaddreaof thenewLoanServicer,andalso
                              tell metheaddress      10which1shouldmakemy payments.           WienoticealsowiUcontainanyotherinformation
                              requiredby RESPAor ApplicableLaw. If theNoteis soldandtheseafter                 thetaan is servicedby a Loan
                              Seivicerotherthanthepurchaser          of theNote,themortgageloanservicingobligationslo mewill temainwhh
                              theIann Serviceror betransfenedto a succemor           toan Servicarandarenotassumed          by theNotepushaser
                              unlessotherwise     providedby theNotepurchaser.




                                           tosan)
                                      -5AINY)         CHL(nam5)                      toal13
                                                                                  Page                                           Formac331st




                                                                            80 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                               INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 33 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                                                               DOCID I :
                                NeitherI nor14ndermaycommence,        join or bejoinedto anycourtaction(ascitheran individualputy
                                                                                                       tothisSecurityInstrument   or that
                           or theraaalm of aclass)thatadacaisomtheotherparty'sactionspursuant                         unlesstheotherin
                           anegeaghattheotherhasnotfulfilled anyof its ob5gations     underthiaSecurityInstrument,
                                                           underSection15of thisSecurityInstrument)      of theunfulfilledobBgadon   and
                           nodfied(in themannersequired
                           givena reasonable  GmeperiodIn takecorrectiveacdon.If ApplicableLawprovidesatimeperiodwhichwill
                                                                                                     to bereasonable Ibrpurposes  of thin
                           elapsebeforecertainactioncanbetaken,thattimeperiodwill bedoomed
                           paragraph, Thenmiceof accelera6on     andopportunitygocuregivento meunderSee6on          22 andthenoticeof
                                                                                                                          the        and
                           the demandfor paymentin full givento rneunderSection22 will be deemedto antiary notice
                                                                                                  rightsunderOtisparagraph    arcaubject
                           oppormnityto takecorrectiveactionpmvisionsof thisSection20.All
                           toApplicableLaw.
                                21 Continuationaf Barrower'sOhEgationsto MaintainandProtectthe Property,Thefederallawa
                                                                                                                   protectionare called
                           and the lawa of New York Statethat relateto health,safetyor environmental
                           "Environmemal    law." Environrnental  Lawclassifiescertainsubstances   astoxicor hanudous.    Thereareother
                           substances  thatare considered   hazanlousfor purposesof this Sec6on21.nese substances           areganorme,
                                                                                                                        volatilesolvents,
                           kemsene,otherflanunabicor toxic petroleumproducts,toxic pesticidesandherbicides,
                           materialscontainittgsabeston  or fonnaldehyde,  andradioactive  materials, he substances  definedastoxicor
                           hazardous  by Environmental  Lawandthesubstances     considered hazardous   for purposesof thisSection21are
                                                          "                 Clemmp"includes response           acdon,semedialaction,or
                           called"Hazasdous   Substances"Environmental                         anyCondition"meansa conditionthatcan
                           removalaction,asdefinedin Environmental      Law,An "Environmental
                           cause,contributeto, or otheswise  triggeranEnvironmental   Cleanup.
                                 I win not do anythingaffectingthe PropertythatviolatesEnvironmental          Iaw. andI will not allow
                           anyoneelscto doso,I will notcauseor pettnitHazardous       Submances  to bepresentontheProperty.I will not
                           useor storeHazardous    Substances   on theProperty.I alsowill not disposeof Hazardous      Substances on Ike
                           Propsty,cr releaseanyHazanlous       Subsumce ontheProperty,andI will notallowanyoneelsegodoso.I also
                           will not do, nor allow anyonecIsegodo, anythingaffectingthe Propertythat: (a) in in violationof any
                           Envhonmental    Law;(b) createsanEnvironmental     Condition;or (c) which,dueto thepresence,    use,or release
                            of aHazardous  Substance, createsaconditionthatadversely   affectsthevalueof theProperty.Thepromisesin
                            thisparagraph  donot applyto thepresence,    use,or storageon thePropertyof smallquantines      of Hazardous
                            Substances  thm aregenerallyrecognized    as appmpriatefor normalresidentiniuseandmaintenance          of the
                            Property(including,be notlimitedto,Hatangous      Substances in consumer   producta).I mayuseor storethese
                            amanquandtiesontheProperty.In addldon,unicssEnvkonmenm1            Lawrequiresrernovalor otheraction,the
                            buildings,the improvementsand the f'atures on the Propertyare permittedto containasbestonand
                                                 materiataif the asbesmsand        echmog-containinmatcfialsare          Undis rbed and
                            asbcalos-contahdng
                             non-friable"(thatis.not
                                                     easilycrumbledby handpressure),
                                 I will prompdygive Lenderwrittennoticeof: (a) any investigation,        clairn,demand,lawsuitor other
         [                  acdonby any govemmental      or regulatoryagencyor privatepartyinvolvingthePropenyandanyHazardous
                            Substance  or EnvironmentalLaw of which J haveactualknowledge;(b) any Envhonmemal                  Condition.
                            includingbut not limitedto, any spilling,leaking,discharge,   releaseor threatof releaseof any Hazardous
                            Substance:  and (c) any condi0oncausedby the presence,      useor releaseof a Hazardous      Substance  which
                                                                                                           or                      or
                            adverselyaffectsthevalueof theProperty.If I learn,or any govemmental regulatoryauthority, any
                            privateparty,notifiesme that any removalor otherremediation       of any HazadousSubstance       affectingthe
                            Propertyis =ry,       I will promptlysakeall necessary   remedialactionsin accordance    with Environrnental
                            Law.
                                 Nothingin thisSecurityInstrument    createsanobligationonLenderfor anEnvironmental        Cleanup.

                           NON-UNIFORMCOVENANTS
                           I alsopromiseandagreewith landerasfollows:
                                23, Leader'sRightsIf BorrowerFaila to Keep Proadman     and AgreementsEatept asprovidedin
                           Section18of tidsSecurityInstrument,if aBof thecondl8onsstatedIn aubsections     (a),(b) and (c) of tida
                           Section22 are met, Leader may require that I pay hrmumnately      the entire amountthen re=•hdar
                           impaid under the Noteand under this Security Instrument Leadermay do this        without making any
                                                                                                         FaIL"
                           further desmadfor paymentala requirementis called"IrmnediatePaymentin
                                If LeaderrequiresImmediatePaymentin Fult,     r =d•r maybring a lawanitto takeawayall of my
                           remainingrightsin thePropertyandhavethePropertysold,At        thissalef ad- or anotherPersonmay
                                                                                  Sale," In any lawsuitfor ForeciesureandSale,
                           acquiretheProperly.Dis is knownas"Foreclosuraand
                           1=der wiUhavethe right to collectall castaanddisborsemesisandadditionalallowancesallowedby
                                                                                     attorneys'feesto the amountI oweLender,
                           ApplicableLawandwill havetheright to addaEreasonable
                           whichfeesshallhecomepart of theSomaSecured.
                                Leittler may require InmtediatePaymentin Fug andertilla Section22 only if all of the following
                           conditionsaremet:
                                 (a) I fan to keepany proudseor agreementmadeIn this SecurityInstrumentor the Nota,including,
                                 but not limited to, the promisesto pay the SumsSecondwhendue,or if anotherdefaultaccurs
                                 underthisSecurityInstemnent;
                                 (b) Leadersendsto me,to themannerdescribedIn Section15of this SecurityInstrument,a notice
                                 that states:
                                        (1)The promiseor agreenentthat I faRedto keepor thedefaukthat hasoccurredt
                                        (2)Theacdonthat I musttaketo correctthat defaek;



                                       (0508) CHL(amo5)
                                 -5A(NY)                                    Puge
                                                                               11of13                                    Forrn3033UD1




                                                                     81 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                       INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 34 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                                                             DOCID 9
                                     (3)A dateby whlehI mustcorrectthedefault 'Ihat datewill beat
                                     onwhichthenoticeis given;
                                     (4) That if I do not correctthe default by the datestatedIn the notice,Leader may require
                                     InunediatePaymentIn Pati, and Lender or anotherPersonmay setpdrethe Property by
                                     unmana at Passclosure  andSales
                                     (5)That if I meettheconditionsstatedin Section19of thisSecurityInstrument,I will havethe
                                     right to haveIAnder's enforcementof @isSecurityInstrumentstoppedand to havetheNote
                                     and thisSecurityInstrumentremainBrl effectiveasIf bnmediatePaymentin IRallhad never
                                     beenrequired;and
                                     (6) That I havethe right in any lawsuitfor FereelosureandSaleto arguethat I did keepnny
                                     prendsesand agreements      anderthe Noteand underthis SecurityInstrument,andto present
                                     anyotherdefenses   thatI mayhave;and
                                (c) Tdo notcorreetthedefaultstatedin thenoticefromLenderby thedatestatedirsthatnotice.
                                23. Leader'sObligation to Dischargethis Security Instrument WhenLenderhasbeenpaid all
                           amountsdue underthe Note and underthis SecurityInstrument,Landerwill dischargethis Security
                           Instnnment  by deliveringa certificatestatingthatthis SeenrityInsnumenthasbeensetbdied.I wlil pay all
                           costsof recordingtherE•eh•gein theproperofficial records.I agreeto pay a feefor thedischarge   of this
                           SecurityInstmment,   if Lendersorequires.LcndermayrequirethatI paysucha foe,butonly if thefeeis paid
                           toathirdpartyforservicesrendered     andthechargingof thefeeis pennittedby ApplicableIaw.
                                24.AgreementsaboutNewYork Llen Law.I will receiveall amounts         lentto meby Lendersubjectto
                           thetrustfundprovisionsof Section13of theNewYorkLienLaw.ThismeansthatI will: (a)holdall amounts
                           whichI receiveandwhichI havea right to receivefromlander undertheNoteana trustfundtand(b) use
                           thoseanxmntsto payfor "Costof Impmveracut"      (asdefinedin Section13of theNewYorkLien Law)before
                           I asethemfor anyotherpurpose.1hefactthatI amholdingthoseamounts         asa trustfundmeansthatfor any
                           buildingor otherimpmvement     locatedonthePropertyI havea specialresponsibility underthelawto usethe
                           amountin theinannerdescribed    in thisSection24.
                                25.Barrower'sStatementRegardingtheProperty[checkboxasapplicable].

                                    This SecurityInstrumentcoversrealpropertyimproved.or tobeimproved,by aoneor two family
                                    dwellingonly.
                                    This SecodtyInstmrnent coversreal propertyprincipallyimproved.or to be improved,by oneor
                                    morestructures           in theaggregate,
                                                   containing,              notmorethansix residential dwellingunitswith each
                                    dwellingunitbavingitsownaeparate  cookingfacilities.
                                    ThisSecurityInstrumentdoesnotcoversealpropertyknpmvedasdescribed     above.


                               BY SIGNINGBELOW,I acceptandagreetothepromises     andagreements          in pages1through
                                                                                                contained
                                                     andin anyRidersignedby meandrecorded
                           17of thisSecurityInstrument                                  with it




                                                                     ALFRED
                                                                          DELRIo                                       •Borrower



                                                                     oLIVIADELRIo                                      -Benewer


                                                                                                                         (Scal)
          I                                                                                                            -normeer


                                                                                                                         (Wal)




                                     (esoa) CHL(98f0s)
                                -sA(NY)                                 Page12of
                                                                              13




                                                                   82 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                    INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 35 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                                                        DOCID f
          ;                STATEOFNEW YORK,                                                         Countyas:



                                Onthe               dayof                                                         anotary
                                                                                            beforeme,theundersigned.
                           publicin andfor saidsate,personallyappeared




                           personallyknownto meor provedto meen thebasisof satisfactory   ovidenceto betheindividual(s)whose
                           namc(s)is/aresubscribed  tothewiddninatrumentendacknowledged  goraethathefsheAheycreentedghesanz
                           in his/her/theircapacity(les),
                                                       andthatby his/her/their        on
                                                                            signature(s)               theindividual(s),or the
                                                                                             instrurnent,
                           personuponbehalfof whichtheindiv'ulual(s) acnxI,executed
                                                                                  the




                           TaxMapInformation:SO6B
                                                                                     . ... .. .          . ..        ..
                                                                                                W PUBUC.
                                                                                              w5r      STATE
                                                                                                          oFNEICUBt
                                                                                              C-3AUFiGD
                                                                                                     1NNASaAU
                                                                                                            COUNTY
                                                                                                  sUGset8EAAsFB4
                                                                                              AYCOMM EXPPES.
                                                                                                           16.




                              -6A(NY)
                                   foson)      CHL(o505)              Page
                                                                         13eru                                  Foun3D33
                                                                                                                       151




                                                                 83 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                            INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 36 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019

                                         .                                  .
                         .    .




                                                 1-4    FAMILY         RIDER
                                                       (Assignment   of Rents)

                AfterRecording ReturnTo:
                COUNTRYWIDE HOME LOANS,      INC.
                MS SV-79      DOCUMENT PROCESSING
                P.0.Box  10 4 23
                Van Nuys , CA 91410-0423
                PARCEL       ID   #:
                58 68

                PreparedBy:
                MARCO ORTIZ




                                                                                              {Doc   ID   #]


                     THIS I-4 FAMILY RIDER is madeIhis THIRTEENTH                   day of FEBRUARY,        2007 ,
                and is incorporated into and shall be deemedto amendand supplementthe Mortgage, Deed of Trust, or
                SecurityDeed(the "Security Instrument")of thesamedategiven by theundersigned(the "Borrower") to secure
                Bormwer_sNpte to
                wueuninIDE         HOME LOANS, INC.

                (the "Lender") of the samedateand coveringthe Propertydescribedin theSecurityInstrumentandlocatedat
                                                     5910 TYNDALL AVENUE
                                                        BRONX, NY 10471
                                                           [PropertyAddress]

                     1-4 FAMILY COVENANTS. In addition to the covenants and agreementsmade in the Security
                Instrument, Borrower andLender furthercovenantandagreeasfollows:
                MULT!sTATE1-4PAMILYRIDER• FannhMueFreddiaMunLMlFoRMIN5TRUMENT
                   -57R (0401).01    CHL (06/04)(d)    Page 1 of 3                                Initials: l'/V  OA
                                        VMP Mortgage Solutions, inc. (800)521-7291                     Form 3170 1/01




                                                                     84 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                    INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1       1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 37 of 39
                                                                        RECEIVED  NYSCEF: 08/29/2019



          .




                                                                              DOC ID #:
                      A, ADDITIONAL PROPERTY SUBJECT TO THE SECURITY INSTRUMENT. In                                     to
                Pmpany describedin the Security Instmment,the following items now or hereafterattachedto the Property to
                the essentthey are Axturesare addedto the Propertydescription,and shall alsoconsdtutethe Paperty covered
                by the Security Instrurnent: buBding materials, appliancesand goods of every nature whatsoevernow or
                henefter located in, on, or cacd, or inscadedto be used in connectionwhh the Property, including, but not
                limited to, those for the purposesof supplying or distributing heating.coorms, electricity, gas,water, air and
                light, Are preventionand extinguishing apparams,security and accessconnel apparatus,plumbing, bath tubs,
                water hearers, water closets, sinks, ranges, stoves, refrigerners, dishwashers,disposals, washers,dryers,
                awnings, stonn windows, storm doors, screens,blinds, shades,curtains and curtain rods, attachedmirrors,
                cabinets,paneling andattachedfloor coverings,all of which, including replacementa and additionsthereto,shall
                be deemedto be and remain a part of the Property covered by the Security Instrument,AR of the foregoing
                together with the Property described in Gie Security Instrussent (or Ibe leasehold estate if the Security
                Instrument is on a leasehold) are referred to in this 1.4 Pamily Rider and the Secudty Instrument as the
                "Property,"

                     B. USE OF PROPERTY: COMPLIANCE WITH LAW, Bormwer shall not seek,agreeto or make a
                changein the useof the Property or its zoning classification,unlessLenderhasagreedin writing to the change,
                Bermuer shall comply with all laws, ordinances,regulationsand requiremens of any g:‰æ•al              body
                applicableto theProperty.

                      C, SUBORDINATE LIENS, Except as permitted by federal law, Borrower shall not allow any lien
                inferior to the Security Instrument to be perfected against the Property without Ianders prior written
                pennission,

                    D, RENT LOSS INSURANCE. Bonower ahall maintain insuranceagainst rent loss in addition to the
                otherhazardsfor which insuranceis requiredby Section5,

                     E."BORROWER'S RIGHT TO REINSTATE" DELETED. Section19is deleted.

                    F. BORROWER'S OCCUPANCY, UnlessIander and Bonewer otherwiseagreein writing, Section6
                concomingBonower's occupancyof the Propertyis deleted.

                      G, ASSIGNMENT OF LEASES, Upon Lenders requestafter defauk,Borrower shall assignto Iander
                all leasesof the Property and all security depositsmadein connectionwith leasesof the Property, Upon the
                assignment,Lender shall havethe right to rnodify, extendor terminatethe existing leasesand to executenew
                                                                                        "lease"
                leases,in Iander's sole discretion, As usedin this paragraphG, the word         shall mean "sublease"if the
                SecurityInstrumentis on aleasehold.

                     H. ASSIGNMENT OF RENTS: APPOINTMENT OF RECEIVER; LENDER IN POSSESSION,
                Bormwer absolutelyand unconditionally assignsandtransfersto I4nder all therentsand revenues("Rents") of
                the Paperty, regardlessof to whom the Rents of the Property are payable.Borrower authorizeslander or
                Londersagentsto collect the Rents,andagreesthateachtenantof the Propertyshall pay the Rentsto Landeror
                landers agents. However, Borrower shall receive the Rents until: (i) Lander has given Borrower nodee of
                default pursuantto Section22 of the Security Instrument,and (ii) tander hasgiven notice to the tenant(s)that
                the Rents are to be paid to Lender or Lenders agent, This anignment of Rents constitutesan absolute
                assignmentandnot an assignmentfor addidonalsecurity only.
                     If Lendergives noticeof default to Benowec (i) all Rentsreceivedby Borrowershallbe held by Borrower
                as trusteefor the bene8t of Lender only, to be applied to the sums securedby the Security Instrument; (ii)
                Lender shall be entitled to collect and receiveall of the Rentsof the Propeny; (iii) Borrower agreesthat each
                tenantof the Peopertyshall pay all Rentsdue and unpaid to Lender or landers agentsupon landers wrluen
                demandto the tenant;(iv) unlessapplicablelaw providesotherwise,all Rentscollected by I.ender or Lenders
                agentsshall be applied Grstto thecostsof taking control of and managingthe Propertyandcolleedng theRents,
                                                  attomeys'
                including, but not limited to,              fees, receiver's fees, premiurns on receiver's bonds, repair and


                                                                                                       Initials
                     -57R (0401).01 CHL (08/04)                 Page 2 of 3                                 Form 3170 1/O1




                                                                       85 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                      INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 38 of 39
                                                                       RECEIVED  NYSCEF: 08/29/2019




                   .




                                                                                    DOC ID #:
                           maintenance costs,insurance premiums,tam            •• andotherchargea on thePtoperty,
                           aumssecured  by theSecurityInstrument:(v) Lander.tander'sageniaor anyjudiciallyappointedreceivershall
                           beUableto accountfor only thoseRentsactuallyreceived;and(vi) IAndershanbeentidedto bevea receiver
                           appointedto takepa••mion of andmanagethe Peoperty     andcollecttheRentaandpmfnaderivedimm the
                           Propenywithoutanyahowinganto theinadequacy    of thePropertyassecurity.
                               If the Rentsof the Propertyarenotsufficientto coverthecostsof takingcontrolof andmanagingthe
                           Paperty and of collecdogthe Rems any fundaexpendedby lander for auchpurpoacashall btx:ome
                           indebsednessof BarrowertoLenderaccured  by theSecurityInstrumem ponmenttoSection9.
                               Borrowerrepresems    andwanantsthatBonewerhasnotesecutedanypriorassignment      of theRentsand
                           hasnotperforrned, andwill notperform,anyactthatwouldpreventLeaderisomenercising   in rightsunderthis
                           pamgraph.
                               Lender,or lander'sagentsor a judicially appointedreceiver,shallnot berequiredto caterupon,take
                           com:olof or maintaiathe Propertybeforeor after givingnoticeof defalt to Bononer.Ronever,Iander, or
                           Landes'sagentsor a judiciallyappoimed
                                                               aceiver,maydosoat anyemewhenadefaultoccura.Any application
                           of Rentsshallnotcureor waiveanydefaultor invalidateanyotherrightor remedyof Leader.Titisassigmnent
                           of Rentaof thePropertyshallterminatewhenall thesumaseemedby theSecudlyInstrumentarepaidin full.

                               L CROSS-DEFAULT     PROVISION.Bonower'sdefaultor breachunderanynoteor agreement in which
                           Iznder hasan interestshanbe a breachnoderthe SecurityInstrumentandlander may involmany of the
                           remediesperminedby theSecurityInstrument.

                              BY SIGNINGBELOW,Bonoweracceptsandagreesto thetems andprovisionscontainedin thla 1.4
                           FamilyRider.


                                                                                                                        (Sral)
                                            ALFRED DEL RIO                                                          - Bormwer



                                                                                                                        (Seal)
                                            OLIVIA     DEL RIO                                                      - Bonower



                                                                                                                        (¶ral)
                                                                                                                    - Borrower



                                                                                                                       (Sral)
                                                                                                                   - Borrower




                               -57R (0401).01CHL (06/04)              Page3 of 3                             Form 31701/01




                                                                  86 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                       INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1       1:19-cv-10312-VSB Document 42-4 Filed 02/18/20 Page 39 of 39
                                                                        RECEIVED  NYSCEF: 08/29/2019




                IX.       IJEN LAW
                      , I will receiveall amotats lent to me by Landersubjectto the tmst Ibndprovisionsof Section 13of:be New
                York Lion Law. This meansOtatI will: (A) hold all amountswhich 1receiveand which I havea right to receive
                from Leader under the Can=t%d           Note as a "trust f bnd;" and (B) use those amountsto pay for "cost of
                S-.;--.r-•"    (as defined in the New York Lion Law) beforeI usethem for any otherpurpose. The fact that I am
                                                   Amd"
                holding thoseamountsasa "trust          meansthat for any bailding or other improvenent locatedon the Property1
                havea specialresponsibilityunderthe law to usethe amountin the mannerdescribedin this SectionIX.
                X.        TYPE OF FROPERTY
                          Check box(es)asapplicable.

                l 3     This A----w       coversreal propertyprincipally itnproved, or to be knproved, by one or more structures
                        containing, in the aggregate,nor morethan six (6) residentialdwelling onits with eachdwelling unit having
                        its own separase cooking facilities.
                [x]     This Agreementcoversreal propertyimproved,or to be improved,by a one (1) or two (2) family dwelling.
                [ ]     This Agreementdoesnot cover mal property improvedas describedabove.

                By signlog thls Agreement,Lenderand I agreeto all ofthe above.



                      Cpun              e        Inc. - Lender                        AlfrefUel    Rio- Borrower




                          Marco Ortiz - Operations Manager                            Oli          Rio- Borrower




                Mortgage Electronic Registration Systems, Inc. -
                                  Mortgagee

                By:

                         Marco Ortiz- Operations Manager




               NEW YORK CONSouDATKF.        "™.ANDMODRCAW™
                                                         W=dDrr-SirrgleFumily--Famñe                     3172
                                                                                MamSueddiuMacUNI-ORMBIsTRUMENT
                                                                                                     Form
               151(rev.$4I)


                                                                        87 of 174
